 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Buffalo Newspaper Guild, Loeal 26, and theNewspaper Guild, AFL-CIO-CLC (BuffaloCourier Express, Inc.) and William L. Ball.Cases 3-CB-2678, 3-CB-2717, 3-CB-2955, 3-CB-3003, 3-CB-3004, and 3-CB-3182November 12, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn May 8, 1981, Administrative Law JudgeRobert C. Batson issued the attached Decision inthis proceeding. Thereafter, Respondent, the Gen-eral Counsel, and Charging Party Ball filed excep-tions and supporting briefs, and Respondent andCharging Party Ball filed answering briefs and fur-ther responses thereto. Charging Party Ball alsofiled a motion to reopen the hearing, which Re-spondent has opposed.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefstand has decided to affirm the rulings,2find-ings,3and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.4We find merit in the exceptions of both the Gen-eral Counsel and Respondent to the AdministrativeLaw Judge's factual finding that the Board had ex-pressly permitted Charging Party Ball to file a unitclarification petition with the Board's office inRegion 3. In a letter to the Board's Executive Sec-retary, dated June 18, 1975, Ball requested authori-zation to file a unit clarification petition for theI Charging Party Ball has requested oral argument. This request ishereby denied as the record, the exceptions, and the briefs adequatelypresent the issues and the positions of the parties.Charging Party Ball's motion to reopen the hearing for the purposeof introducing specified documentary evidence is denied va lacking inmerit. Two of the five documents now proffered already have been in-cluded in the record as Respondent's Exhs. 32 and 33 and the other doc-uments were available at the time of the hearing but were not sought tobe introduced as evidence.The Oeneral Counsel and Charging Party Ball have excepted to cer-tlain credibility findings made by the Administrative Law Judge. It is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor-rect. Standard Dry Wall Product Inc., 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and findno basis for reversing his findings.In his Decision the Administrative Law Judge found Ball held the po-sition of Courier-Express unit grievance chairman from September 1975until approximately April 1976. The evidence reveals that his tenure wasof shorter duration, from late October 1975 to no later than early Febru-ary 1976.4 We have conformed the Administrative Law Judge's recommendedOrder and notice.purpose of excluding alleged supervisors from abargaining unit of Buffalo Courier-Express employ-ees represented by Respondent. In reply, theBoard's Executive Secretary prepared a letterdated June 24, 1975, informing Ball:Section 102.60(b) of the Board's Rules andRegulations provides that "a petition for clari-fication of an existing bargaining unit ..maybe filed by a labor organization or by an employ-er." I have no authority to waive this rule orany other of the rules and regulations whichthe Board has adopted. If you wish to pursuethis matter, and bring it to the Board's atten-tion, you might do so by filing a unit-clarifica-tion petition in the Buffalo Regional Office,and, if the petition is dismissed, appeal the Re-gional Director's action to the Board. [Empha-sis supplied.]The record does not disclose that Ball had any fur-ther communication with the Board regarding thismatter prior to his filing of the unit clarification pe-tition on March 10, 1976. Based on these facts, it isclear that no permission or waiver had been pro-vided Ball by the Board prior to his filing that peti-tion. Notwithstanding these revised factual find-ings, for the reasons stated below, we agree withthe Administrative Law Judge's legal conclusionthat Respondent violated Section 8(bX1XA) byconducting intra-union proceedings against Ball forhaving filed the petition.Respondent's action against Ball in this regard isinconsistent with the overriding policy not to pre-vent or limit access to the Board's processes. Withregard to that policy, we agree with the GeneralCounsel's contention that the filing of a unit clarifi-cation petition is more analogous to the filing of anunfair labor practice chargesand reject Respond-ent's view likening it to the filing of a decertifica-tion petition.7As stated in Van Camp Sea FoodCo., Inc.,8 a Board proceeding consisting solely ofthe "objective appraisal of fixed events":At no stage of the proceeding is there occa-sion for influencing or persuading employeesSee, generally, Scfeld v. N.LR.B., 394 U.S. 423 (1969); Local 1384International Union of Operating Engineers AFL-CIO (Charles S Skura),148 NLRB 679 (1964).e In his brief the General Counsel has cited, inter alia, N.LRB v. In-dustrial Union of Marine d S$hubuilding Workers of America [United StatesLine Ca]., 391 U.S. 418 (1968).' Respondent, in support of its position, points out that the unit clarifi-cation petition was an attack on the collective-bargaining position of Re-spondent Local, similar to that inherent in the filing of a decertificationpetition, for which the Board has allowed the expulsion of a unionmember, citing Tawas Tube Produce Inc., 151 NLRB 46 (1965).s Cannery Workers Union of the Pacific, affiliated with the Seafarers In-ternational Union of North America, AFL-CIO (Van Camp Sea Food CaInc.), 159 NLRB 843, 849 (1966).265 NLRB No. 48382 BUFFALO NEWSPAPER GUILD, LOCAL 26to suppor: a particular disposition of thematter. Neither their subjective views concern-ing the events involved in the charge nor theirsolidarity with their fellow union members canhave any legitimate effect on the outcome.The Board here is concerned, not with theirviews, choices, or mutual support, but withthe vindication of the public interest in secur-ing obedience to the statute. There is, there-fore, no justification for permitting the publicpolicy of the Act to be circumvented throughthe imposition of disciplinary action againstthe employee for having filed a charge withthe Board.This general statement regarding charges filedunder Section 8 of the Act is likewise applicable topetitions for unit clarification filed under Section 9of the Act.9The processing of a unit clarificationpetition on its merits also entails the developmentof a record to allow the Board to make an "objec-tive appraisal of fixed events" and thereby adjudi-cate the merits of the petition.Moreover, it is obvious from Charging PartyBall's letter to the Board's Executive Secretary thatBall's intent in filing the unit clarification petitionwas to exclude from the unit persons whom he be-lieved to be supervisors, some of whom were al-leged to be officers and agents of Respondent. Hefurther claimed that his attempts to have Respond-ent file the unit clarification petition were frus-trated by these latter individuals and that his ac-tions had resulted in extreme hostility on their part.These contentions, while not filed in the form of anunfair labor practice charge, clearly amount to arequest that the Board remedy a perceivedwrong. ' oRespondent's characterization of Ball's petitionfor unit clarification as being an attack on theUnion's collective-bargaining position is insufficientto privilege its actions against Ball. This Board pre-viously has held that in certain situations memberswho act against a union's interest are immune frominternal union discipline on that ground.I1In this9 In Van Camp the Board noted that "proceedings under Section 9 ofthe Act are no less within the public domain." Id. at 849. We continue toadhere, however, to our general statement in Van Camp that there are"significant differences" in Sec. 9 proceedings involving election cam-paigns.'o In so finding, we agree with the General Counsel's contention thatthe following statement by the Supreme Court is applicable to this case:A healthy interplay of the forces governed and protected by theAct means that there should be as great a freedom to ask the Boardfor relief as there is to petition any other department of governmentfor a redress of grievances. Any coercion used to discourage, retard,or defeat that access is beyond the legitimate interests of a labor or-ganization. [Industrial Union of Marine & Shipbuilding Workers supraat 424.1i See, for example, Freight Drivers and Helpers Local Union No. 557,affiliated with International Brotherhood of Teamsters Chauffeurs Ware-instance, it appears that, to the extent Ball mighthave been successful in processing the unit clarifi-cation petition, the intended result would havebeen a Board determination that certain individualsbe excluded from the bargaining unit due to theirsupervisory status. Such a result would have hadno direct adverse effect on Respondent's ability toact as bargaining representative of unit employees,as distinct from any indirect benefits resulting fromrepresenting a unit of supervisors as well as em-ployees. In any case, a Board determination on thismatter may not properly be deemed an attack onRespondent's legitimate interest. 1As stated above, Respondent is correct in theclaim that there has been no waiver of the applica-tion of Section 102.60(b) of the Board's Rules andRegulations and Statements of Procedures, whichstates that unit clarification petitions may be filedeither by a labor organization or by an employer.Accordingly, the Acting Regional Director forRegion 3 properly dismissed the petition on March23, 1976, on the ground that the clear and unambi-guous language of that section precludes the proc-essing of a unit clarification petition filed by an in-dividual. However, we reject the argument madeby Respondent that, because Ball's petition was notauthorized by the Board's current rules and proce-dures, his attempt to file the petition on an individ-ual basis is not deserving of protection. As stated inthe Executive Secretary's letter to Ball, one vehiclefor contesting the propriety of the Board's rules isto proceed in a manner contrary to the rules andthen appeal an adverse ruling. In this regard, wenote that the circumstances under which the Boardhas allowed the filing of unit clarification petitionshave been modified as a result of administrative ex-perience to allow for the filing of a unit clarifica-tion petition where it had not earlier been author-ized.13Proceedings initiated for the purpose of re-questing that the Board reconsider existing policyare as deserving of protection as those filed in con-housemen and Helpers of America (Liberty Transfer Company. Inc), 218NLRB 1117, 1120 (1975); Cannery Warehousemen. Food Processos Driversand Helpers Local Union Na 788 affiliated with International Brotherhoodof Teamsters Chauffeurs. Warehousemen and Helpers of America (MarstonBall), 190 NLRB 24, 26-27 (1971). Compare Scofield supra. Local 5795,Communications Workers of America. AFL-CIO (Western Electric Ca,Inc.), 192 NLRB 556 (1971)."' We therefore find inapposite Board decisions involving a union's in-terest in defending or promoting its status as bargaining representative.See Amalgamated Meat Cutters and Allied Workers of North America,Local 593. affiliated with Amalgamated Meat Cutters and Butcher Work-men of North America. AFL-CIO (S & M Grocens; Inc), 237 NLRB 1159(1978), and cases cited therein.I" For example, unit clarification petitions are now entertained with re-spect to bargaining units where the representative is either certified orrecognized. Compare Sec. 101.17 of the Board's Rules and Regulationswith The Bell Telephone Company of Pennsylvania., 118 NLRB 371 (1957),where a unit clarification petition was dismissed in the absence of a previ-ous Board certification.383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDformity with existing standards. In any event, it isfor the Board and its regional offices, not privateparties, to determine whether an individual is au-thorized to initiate proceedings with the Board.'4For the reasons stated above, we adopt the Admin-istrative Law Judge's finding of an 8(b)(1)(A) vio-lation in this matter. 5With respect to another section of the underlyingDecision to which Respondent has excepted, wefind merit in the contention that the fine imposedon Ball for having filed EEOC charges was not in-dependently violative of Section 8(b)(1)(A). In hisDecision, the Administrative Law Judge found thatRespondent lawfully expelled Ball for having filedthe EEOC charges in his official capacity as griev-ance chairman without proper authorization, butthat the resulting fine imposed on Ball was unlaw-ful insofar as the amount of the fine, $1,125, wasbased on the dues Respondent otherwise wouldhave expected to receive from him. We find insuffi-cient basis in the present record to warrant theabove factual finding on which this conclusion isgrounded. First, the Administrative Law Judge in-correctly stated that the individual who proposedthe dues-related formula at the intra-union proceed-ing was a trial board member. The individual,Richard Baldwin, has been identified by both theGeneral Counsel and Respondent as the prosecutorin this intra-union proceeding.'6In addition, it ap-pears that this was but one of several proposalspresented by Baldwin in support of a recommend-ed fine and that the amount recommended underthe dues-related proposal was in excess of $8,000.17In announcing its decision that the fine should be$1,125, the trial board did not indicate the basis it14 See General Services, Inc., 229 NLRB 940 (1977), where the Boardsimilarly stated that the status of a charging party to an unfair labor prac-tice proceeding and the merits of his charge is solely for the Board todecide.i In view of our rationale for finding this 8(bXIXA) violation, we findit unnecessary to rely on International Molders' and Allied Workers Union,Local No. 125, AFL-CIO (Blackhawk Tanning Co., Inc.), 178 NLRB 208(1969), in which Members Fanning and Jenkins dissented, to support ourconclusion here as it relates to the fine imposed on Ball for having filedthe unit clarification petition.*6 The trial board in that proceeding consisted of Robert Buyer, KellySimon, Morton Carpenter, and George Sullivan.17 Baldwin's proposals consisted of the following, according to thetranscript of the intra-union proceeding:And, we seek the penalty not so much because it would work ahardship on him. We're not interested in that. We seek it, becausewe think it's the appropriate penalty for the violation.But, acknowl-edging he would be a free rider we think it only fair that some finebe imposed. One way of figuring out how much that fine would bewould be to assess him an amount roughly equal to what his dueswould be if he remained a dues payer. And, if you calculate that atthirty-five bucks a month for twelve months a year or for the re-maining twenty years or so of his working career, I come to overeight thousand dollars. There are other ways you can do it. You canfine him a month's pay or ten percent of a year's pay, whatever youlike. I think there should be a fine. Most importantly, I think heshould be expelled. We ask that you find him guilty. We ask for asevere penalty. That is all.used in determining the amount of the fine and theGeneral Counsel has not presented evidence other-wise indicating the basis for that amount. There-fore, in view of the disparity between the amountof the proposed fine under the dues-related formulaand the amount of the actual fine, as well as thefact that Baldwin was not a member of the trialboard, we find that the General Counsel has not es-tablished by a preponderance of the evidence thatBall's fine was related to dues which would be for-gone due to his expulsion from Respondent. Fur-ther, we will not otherwise inquire into the reason-ableness of the fine as that is an internal unionmatter protected by the proviso to Section8(b)(1)(A) of the Act.'8Finally, we find merit in the General Counsel'scontention that Respondent Local violated Section8(b)(1)(A) as a result of certain threats made to em-ployee Eric Greenberg. The Administrative LawJudge did not discuss this incident in his Decisionand accordingly implicitly dismissed the relevantcomplaint allegation which was fully litigated atthe hearing. The uncontroverted evidence revealsthat in a memo dated August 18, 1977, Joe Wil-helm, unit chairperson for Respondent Local, in-formed Greenberg that:If within 72 hours, you have failed to furnishthe Guild with a signed checkoff form and the$3 fee, the Guild will demand to managementthat you be dismissed. [Emphasis supplied.]According to the testimony of Wilhelm, Greenbergpaid his initiation fee and signed the checkoff au-thorization soon after he received the memo. Al-though Wilhelm subsequently was informed byRichard Roth, Respondent Local's president, thathe was in error to require the signing of a checkoffform, this information never was conveyed toGreenberg.'1 Considering the evidence, set forthabove, we find that Respondent threatened em-ployee Greenberg in violation of Section 8(b)(1)(A)of the Act. International Union of Electrical, Radioand Machine Workers, Local 601, AFL-CIO (Wes-tinghouse Electric Corporation), 180 NLRB 1062(1970); Siro Security Service, Inc., 247 NLRB 1266(1980).i' See N.LR.B. v. Boeing Co., et aL, 412 U.S. 67 (1973); San DiegoCounty District Council of Carpenters United Brotherhood of Carpentersand Joiners of merica, AFL-CIO (Campbell Industries), 243 NLRB 147(1979). As stated in Boeing, the issue of the reasonableness of the fine maybe properly adjudicated by local courts according to state law. Id. at 74.19 In view of the failure to notify Greenberg, it is unnecessary to de-termine whether Roth corrected Wilhelm in August, as testified by Roth,or in October, as testified by Wilhelm.384 BUFFALO NEWSPAPER GUILD, LOCAL 26ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,The Buffalo Newspaper Guild, Local 26, and TheNewspaper Guild, AFL-CIO-CLC, Buffalo, NewYork, their officers, agents, and representatives,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph l(d):"(d) Threatening employees with discharge ifthey fail to sign checkoff authorization forms forThe Buffalo Newspaper Guild, Local 26, or anyother labor organization."2. Substitute the following for paragraph 2(b):"(b) Continue to perform its statutory duty toprovide its expelled member, William L. Ball, withfair representation and not attempt to affect his em-ployment."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT file internal union chargesagainst our members who file petitions withthe National Labor Relations Board seeking toclarify the composition of an appropriate unit.WE WILL NOT prosecute before an internalunion trial board any member who files a peti-tion with the National Labor Relations Boardseeking to clarify an appropriate unit.WE WILL NOT find any member guilty ofviolating The Newspaper Guild's constitutionbecause that member has filed a petition withthe National Labor Relations Board seeking toclarify an appropriate unit.WE WILL NOT threaten employees with dis-charge if they do not execute checkoff authori-zation forms.WE WILL NOT in any other manner interferewith, restrain, or coerce our members in theexercise of rights guaranteed them by Section7 of the National Labor Relations Act.WE WILL expunge from our files all recordsand documents relating to the internal unioncharges, the trial board proceedings, and thetrial board decision against William L. Ball inrelation to the charges against him for filingthe unit clarification petition, and We Will sonotify William L. Ball of this action in writing.WE WILL continue to perform our statutoryduty to provide our expelled member, WilliamL. Ball, with fair representation and will notattempt to affect his employment.THE BUFFALO NEWSPAPER GUILD,LOCAL 26THE NEWSPAPER GUILD, AFL-CIO-CLCDECISIONSTATEMENT OF THE CASEROBERT C. BATSON, Administrative Law Judge: Thehearing' in this consolidated proceeding under the Na-tional Labor Relations Act, as amended, 29 U.S.C. §151,et seq. (herein the Act), except for Case 3-CB-3182,2commenced before me on January 16, 1978, based upona consolidated complaint issued in Cases 3-CB-2678 and3-CB-2717, on August 31, 1976; a complaint in Case 3-CB-2955 issued on July 26, 1977; a consolidated com-plaint in Cases 3-CB-3003 and 3-CB-3004 issued onSeptember 28, 1977, and in Case 3-CB-3182, which sub-sequently issued on June 28, 1978, as consolidated withother cases which were disposed of by settlement ashereafter described. These complaints and various ordersconsolidating them were all issued by the Regional Di-rector, or the Acting Regional Director, for Region 3(Buffalo, New York) arising out of charges filed by Wil-liam L. Ball, an individual,3alleging that The BuffaloNewspaper Guild, Local 26, and/or The NewspaperGuild, hereinafter variously called the "Respondent" or"Respondents," the "Union" or "Unions," "Local 26," orthe "Guild," had committed numerous violations of Sec-tion 8(b)(l)(A) of the Act. The complaint allegationsI During this long and procedurally complicated hearing, counsel andpro se appearances were made on behalf of various other respondents andcharging parties. However, since all complaint allegations relating tothese parties were settled during the course of, and after, the hearing asmore fully described herein, and the complaints relating to them haveheretofore been dismissed by me, those appearances will not be shownhere.Case 3-CB-3182 was among the cases which I ordered consolidatedwith this consolidated case on September 26, 1978. Also, in the originalcaption was Buffalo Courier Express, Inc., and Kenneth W. Kostolecki,Case 3-CA-6955. This is one of the cases in which a settlement agree-ment was approved by me during the course of the hearing. Upon theGeneral Counsel's motion to me dated April 5, 1979, asserting that com-pliance with the settlement agreement had been achieved, I issued anorder dismissing the complaint.3 These charges were filed on the dates as follows: Case 3-CB-2678 onFebruary 11, 1976; Case 3-CB-2717 on April 26, 1976; Case 3-CB-2955on June 10, 1977; Cases 3-CB-3003 and 3-CB-3004 on August 5, 1977;and Case 3-CB-3182 on April 26, 1978. All charges were properlyserved on all parties385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDassert numerous threats of reprisals against the ChargingParty, hereinafter called Ball and other union members,because of their association or relationship with Ball, byvarious officers and agents of Respondents. However,the most serious allegations by far, about which the factsare not in significant conflict, involve the filing of threeseparate internal union disciplinary charges against Ballwhich resulted in Ball's being tried on all three chargesbefore an internal union trial board, in accordance withthe Union's constitution and bylaws. As a result of thistrial, Ball was expelled from the Union and assessed fineson two counts, and on the third count he was reprimand-ed and assessed a fine.Testimony and other evidence relevant to the above,and other allegations which subsequently settled, werepresented to me from January 16, 1978, through Febru-ary 9, 1978. On that date I granted, without objections,the General Counsel's motion to adjourn the hearing sinedie, in order to allow the Regional Office time to investi-gate and make a determination as to the merits of severaladditional charges involving the parties herein as well asother parties. It was asserted by the General Counsel andthe other parties that the issues raised by these additionalcharges were intricately related to the issues in this caseand, if complaints issued upon them, they should be con-solidated herewith.On June 28, 1978, the Regional Director issued anorder consolidating cases and complaint and notice ofhearing arising out of 10 additional charges4alleging ad-ditional violations of the Act by the Respondent Unionherein as well as several additional respondent-unionsand employers.5On July 11, 1978, counsel for the Gen-eral Counsel filed with me a motion to consolidate forhearing the consolidated complaint issued on June 28,1978, with the cases upon which hearing had com-menced on January 16, 1978. On July 31, 1978, the Gen-eral Counsel filed a supplemental document in support ofhis July 11 motion. On August 23, 1978, I issued anOrder To Show Cause to all parties why the GeneralCounsel's motion should not be granted. I received sev-eral responses-three in support of, and three in opposi-tion to the motion. On September 26, 1978, I granted theGeneral Counsel's motion and issued an Order consoli-dating cases and rescheduling hearing.eThe hearing onthe consolidated cases resumed on January 8, 1979, andclosed on February 14, 1979. Prior to the opening of thereconvened hearing, on October 20 and December 20and 27, 1978, the General Counsel filed with me motionsand notices of intention to amend various of the com-plaints. These motions were granted.As heretofore noted, during the course of the resumedhearing all Respondents, Charging Parties, and the Gen-4 The charges were docketed as Cases 3-CA-8183, 3-CA-8237, 3-CA-8438, 3-CB-3050, 3-CB-3063, 3-CB-3071, 3-CB-3088, 3-CB-3089,3-CB-3090, were all filed by Kenneth W. Kostolecki, an individual, andCase 3-CB-3182, filed by William L. Ball, an individual.6 In view of the fact that all complaint allegations on all chargesexcept Case 3-CB-3182 were settled and compliance with settlementagreements has been achieved and the complaints dismissed, it is not nec-essary in this Decision to set forth the allegations or the parties.6 One of the Respondent-Employers no longer involved in this casefiled a special appeal with the Board to this Order. The appeal wasdenied by the Board on December 1, 1978.eral Counsel entered into settlement agreements, both in-formal and outside the Board's processes remedying allof the unfair labor practice allegations of the June 28,1978, consolidated complaint except some of those aris-ing out of Case 3-CB-3182, as well as all amendments tothat complaint made by the October 20 and December20 and 27, 1978, amendments. Upon being satisfied thatcompliance with these voluntary agreements would ef-fectuate the purposes of the Act, I approved the settle-ment agreements and dismissed the complaints out ofwhich allegations arose. Some of the allegations of thecomplaints now before me were also settled.All issues remaining in this case were fully litigated atthe hearing. All parties participated throughout by coun-sel, or pro se, were afforded full opportunity to call, ex-amine, and cross-examine witnesses, present all relevantevidence, make oral argument, and file post-hearingbriefs. Helpful briefs were received from counsel for theGeneral Counsel, the Respondent, and the ChargingParty.7Upon the entire record in this case,8including consid-eration of all briefs and oral arguments, and my observa-tion of the testimonial demeanor of the numerous wit-nesses testifying under oath, and upon substantial and re-liable evidence, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERBuffalo Courier-Express, Inc., herein called the Em-ployer or the Company, is a New York corporationmaintaining its principal office and place of business atBuffalo, New York, where it is engaged in the publica-tion and distribution of a daily newspaper. During the12-month period immediately preceding the issuance ofthe complaint herein, it received gross revenues in excessof $200,000. During the same period of time it purchasedand received goods valued in excess of $50,000 frompoints located directly outside the State of New York.The parties concede, and I find, that the Company wasat all material times an employer within the meaning ofSection 2(2) of the Act and engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Buffalo Newspaper Guild, Local 26, and TheNewspaper Guild, AFL-CIO, as the parties concede,and I find, was at all material times a labor organizationwithin the meaning of Section 2(5) of the Act.7 Over the objections of counsel for the General Counsel and theCharging Party, I granted the Respondent's motion to file a reply briefand afforded the other parties the same opportunity. I received a replybrief from the Respondent.8 On November 25, 1979. the Charging Party filed a motion to recon-vene the hearing and admit new evidence and testimony. By Order datedDecember 14, 1979, I denied the motion. On November 23, 1980, theCharging Party filed a similar motion. Both the Respondent and counselfor the General Counsel filed motions in opposition to reopening thehearing. The Charging Party's motion is hereby denied.386 BUFFALO NEWSPAPER GUILD, LOCAL 26III. THE UNFAIR LABOR PRACTICESA. BackgroundWilliam L. Ball was admitted to membership in Local26 sometime in 1970. It is evident from the record hereinand the Board's Decision and Order and the Administra-tive Law Judge's Decision in Case 3-CB-2260 (The Buf-falo Newspaper Guil, Local 26, American NewspaperGuild4 AFL-CIO-CLC (Buffalo Courier-Express, Inc.),220 NLRB 79 (1975)) herein referred to as the previouscase, that almost from the date of his admission to mem-bership, like a polar and nonpolar compoundgBall andthe Local Union1°could not mix. In the instant case, asin the previous one, a substantial part of the lengthyrecord was devoted to background evidence for the pur-pose of establishing animus against Ball, and his coun-duct which precipitated such animus by the Respondent.For the purpose of deciding the ultimate issue in thiscase, i.e., Ball's expulsion from the Union with the ac-companying assessment of fines and a reprimand, suchbackground is totally unnecessary. For each of the Re-spondent's officers and/or agents who testified in thisproceeding readily admitted, or tacitly admitted, a re-sentment toward Ball for many of his various activitiesand the manner in which he went about his endeavors tostrictly enforce the collective-bargaining agreement be-tween the Union and the Employer and obtaining adher-ence to the Union's constitution and bylaws.In the presence case, the Administrative Law Judge al-luded to Ball's endeavors in this regard as his "zealousinvolvement" in union affairs. By the time of the eventsgiving rise to the issues litigated here, Ball's "zealous in-volvement" had become an obsession with him.Prior to briefly addressing the background evidencepresented for the purpose of showing animus by the Re-spondent's Local as presented herein and as found in theprevious case, it may be helpful to briefly describe thestructure and composition of Local 26. At times relevantherein the Respondent's Local represented approximately550 employees, primarily editorial department employ-ees, of three newspapers operating in the area of Buffalo,New York, viz, The Courier-Express (the Employerherein involved, hereafter referred to as the C-E Unit,The Buffalo Evening News, hereafter referred to as theBEN Unit and the Tonawanda Evening News, hereafterreferred to as the TEN Unit). The employees of each ofthe three Employers comprise a separate appropriate bar-gaining unit and each unit has its own unit officers andgrievance committees and chairmen. The C-E Unit, ofwhich Ball was a member, had almost 300 employees inthe unit.As relevant here, Richard Roth was at times presidentor vice president and a member of the executive commit-tee of the Local. John R. Fleming, Jr., was grievancecommitteeman and a member of the Local executivecommittee. John Wilhelm was unit chairperson of theRespondent's Local and Joe Ritz was an executive com-mittee member of the Local as was Henry Locke who9 For instance, oil and water, benzene and alcohol, etc.'O 'The Local Union" as used here refers to the other members of thelocal and the duly elected officers thereof.was also a member of the negotiating committee and thegrievance committee and vice chairman of the C-E Unit.Richard Beer was a member of the executive committee.Patrick Ryan was a member of the executive committeeand a member of the standing committee. David Stoutwas secretary of the Local Union. Paul MacClennan waspresident and a member of the executive committee.Raymond Hill was a member of the executive commit-tee, parliamentarian, and chairman of the BEN Unit.Robert Buyers was chairman of the trial board of theunion charges brought against Ball (May 25-July 2,1976) and Richard Batzer was a member of the executivecommittee, the negotiating committee, and a member ofthe grievance committee. Various other members are al-leged herein, and admitted, to be agents of the Union,such as the individuals filing the internal union chargesagainst Ball and those constituting the trial board as wellas the prosecutors of the three charges upon which Ballwas tried.The Administrative Law Judge in the previous casedid not set forth "each and every incident, activity, orconversation tending to establish such animus" againstBall that was presented to him in that proceeding, how-ever, he did address a number of such allegations and inorder to get a total perspective of the instant issues it isnecessary to briefly review the incidents addressed byhim there as well as the Board's findings of unfair laborpractices against Ball. In April 1973, Ball ran against Pat-rick Ryan for chairman of the C-E Unit but was defeat-ed in an election which was held on April 5, in which hewas elected a delegate to the executive committee. Ballchallenged the election to Local President Joseph Ritz ina letter dated April 18, 1973, explicating his reasons forchallenging the election and specifically accusing JamesRigby, a member of the grievance committee, of havingengaged in irregularities. A committee of the Local wasappointed to investigate Ball's complaint and as a result,at an April 26 meeting, voted to affirm the results of theelection. Ball then appealed to the Union's national head-quarters in Washington, D.C., by writing a letter toCharles Perlik, the president of the International, and en-closed a copy of his letter to Ritz. On July 2, Perlik ad-vised Ball that the International lacked jurisdiction overthe matter and suggested that he continue to pursue hisprotest through the Local Union. However, in August,Ball pursued his challenge to the April 5 election bywriting a letter to the Secretary of Labor requesting thatan investigation with respect to the election be conduct-ed by that department and that the election be over-turned. It is undisputed that as a result of that investiga-tion the Labor Department advised the Local that unlessit consented to a new election it would pursue the matterin court. The Local agreed to a new election which wassubsequently conducted in which Ball again lost his bidfor chairman of the C-E Unit to Ryan but was againelected to the executive committee. The irregularitiesfound by the Labor Department are not set forth in theAdministrative Law Judge's Decision.Further, by way of background the AdministrativeLaw Judge in the previous case found that on September12, 1973, Ball requested John Fleming, then unit secre-387 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtary-treasurer to place him (Ball) on the grievance com-mittee. In the absence of a specific denial by Ryan, theAdministrative Law Judge credited Ball's testimony thatFleming at this point went on to say that Ryan told himhe would not place Ball on the grievance committee be-cause James Watson, the chairman of the committee, wasopposed to him and that Ryan had stated that if he(Ryan) had anything to do with it, Ball "would neverhold any official position in the Union."The Administrative Law Judge also found by way ofbackground that in July 1973, Ball filed a charge againstthe Respondent with the Board in Case 3-CB-2107 al-leging a violation of Section 8(b)(1)(A) based upon theRespondent's refusal to process a grievance filed by himin December 1972. In connection therewith, the griev-ance committee chairman, Watson, testified that his rela-tionship with Ball was "strained" and placed the begin-ning of this relationship about the time of the filing ofthe charge. Watson further testified that he felt that Ballwas trying to give him a "fast shuffle" and that he didnot trust him. In addition thereto, the AdministrativeLaw Judge in the previous case noted that in a Februaryor March 1973 meeting with Ryan, Watson, Rigby, andWetmore, Ball openly accused union officials of sellingout to management concerning nonguild members per-forming work required to be performed by guild mem-bers. In November 1973, Ball again challenged the pro-cedure of the Respondent's officials in appointing a nego-tiating committee to participate in contract negotiationswhich challenge was denied by the Local, and the Inter-national, on appeal, stated that they were without juris-diction in this matter.It appears that there were a minimum of three internalunion elections each year in which the C-E Unit was in-volved: the election of Local 26 officers; the election ofthe C-E Unit officers, and an election for delegates tothe national convention. It appears that after Ball's initialsuccess of having the April 5, 1973, election overturned,he challenged essentially every subsequent election.However, the record does not establish the basis for hischallenges or how far he pursued them. It should benoted however that no other elections were overturned.In the previous case the Administrative Law Judge andthe Board found that the Respondent violated Section8(b)(l)(A) when its executive committee member, Ritz,threatened to bring Ball up on charges and have him ex-pelled from union membership if he continued his protestagainst the Respondent with the FBI and the Depart-ment of Labor, and the Respondent's threat to bring in-traunion charges against Ball because he filed the unfairlabor practice charge in the previous proceeding. TheAdministrative Law Judge and the Board also found thatthe Respondent violated Section 8(b)(l)(A) by its failureto process three grievances designated as "the assistantslot man grievance," "the days off grievance," and "thepart-time editor grievance." The Board, reversing theAdministrative Law Judge's Decision, found that six ad-ditional grievances filed by Ball should be processed bythe Union and the failure of the Union to do so violatedSection 8(b)(1)(A). Accordingly, it ordered the Respond-ent to cease and desist from the 8(b)(l)(A) activity foundtherein and to process the nine grievances designatedtherein. However, the Administrative Law Judge andthe Board dismissed two 8(bX)(1)(A) allegations of coer-cion alleged in that complaint; one by discrediting Ball'stestimony concerning the "gun incident" and, althoughcrediting Ball in another regard, found that the evidencedid not support the 8(b)(l)(A) allegations and that theGeneral Counsel had failed to establish that the Re-spondent had warned employees not to associate with orspeak to Ball.The instant case is essentially a continuation of theprevious case. The Board's Decision in that case issuedSeptember 3, 1975, and the first charge filed by Ball inthe consolidated cases before me, 3-CB-2678, was filedFebruary 11, 1976. Thus, there is little evidence in thisrecord presented by way of background since most ofthe evidence pertains to allegations of the complaint.B. General Credibility Resolutions and Disposition ofSome Complaint AllegationsAs heretofore noted, the primary issue in this case in-volves the expulsion and fining of William L. Ball by theUnion in May 1976. In his contention that this actionwas unlawful, the General Counsel relies in substantialpart upon what he terms "union animus" toward Ball asdemonstrated by the background and findings in the pre-vious case and the alleged threats of coercion and repri-sals alleged in the instant case. I have set forth above thefindings of the Board in the previous case which demon-strates that at least many of the local union officers, andperhaps members, have a great deal of resentmentagainst Ball for what the administrative law judge therecalled his "zealous" enforcement of the collective-bar-gaining agreement.In support of the complaint allegations herein, theGeneral Counsel relies upon the testimony of three wit-nesses and voluminous documentary evidence. The Gen-eral Counsel's witnesses were: Charging Party WilliamL. Ball, who testified for several days and several hun-dred pages of testimony; Kenneth W. Kostolecki, whoalso gave voluminous testimony, some of which involvedissues raised by charges he had filed and which weresubsequently settled; and Nora Harden, who gave testi-mony concerning several conversations with the Re-spondent's admitted agent, Henry Locke, between March1977 and March 1978 in which Locke allegedly threat-ened her and made a number of statements demonstrat-ing the Respondent's animus toward William Ball.It is well settled that the burden of proof is upon theGeneral Counsel to persuade the administrative lawjudge of the credibility of his witnesses over those wit-nesses testifying differently, and when he fails to do sohe has failed to meet the burden of proof. I lTurning first to Nora Harden whose testimony relatedto allegations solely against the Respondent's agent,Henry Locke, as set forth in Case 3-CB-3182 as amend-ed by the General Counsel on October 28, 1978. ShortlyI' Administrative Procedures Act 5 U.S.C. § 556(d) and 706(2)(e);Consolidated Edison Co. of New York, Inc. v. N.L.R.B., 305 U.S. 197, 229,230 (1938); Willopaint Oysters v. Ewing, 174 F.2d 676, 690, 691 (9th Cir.1949); and N.L.R.B. v. Bell Oil & Gas Co., 98 F.2d 406, 410 (5th Cir.1938). Compare also Blue Flash Express Inc., 109 NLRB 591, 592 (1954).388 BUFFALO NEWSPAPER GUILD, LOCAL 26after Harden became employed in the library at the Cou-rier Express, she and Henry Locke, the record clearlydiscloses, became "good friends," during the course ofwhich she rode home from work with him on many oc-casions as well as having dinner and drinks with him. Itis during the course of this relationship that Harden testi-fied that Locke made several remarks to her herein al-leged to violate Section 8(b)(IXA).It is equally obvious from the record that some timeduring the fall of 1977, the relationship between Hardenand Locke became strained and was apparently terminat-ed. I am convinced by the testimony of Locke and theconduct of Harden toward Locke, as testified to by otherwitnesses, some of which is admitted by Harden, that itwas Locke who severed the relationship. Be that as itmay, it was evident from Harden's testimony that, at thetime of the hearing, she bore a great deal of animositytoward Locke. It is equally evident that Harden was avery reluctant witness for the General Counsel. She didnot appear pursuant to a subpoena on the first day thatshe was scheduled to testify and it appears that counselfor the General Counsel had a great deal of difficulty inobtaining her appearance for the hearing. In any event,her demeanor on the stand and her overall testimony, in-cluding some implausible explanations for actions whichshe admittedly had taken, convinces me that Harden isnot a reliable witness.On the other hand, Locke impressed me as a generallycredible and straightforward witness in his testimony, indetail, about their relationship and his denial of the alle-gations made by Harden. While the issue is not free fromdoubt, that is the confidentiality of the relationshipduring May to July 1977, Locke conceivably could havemade some of the comments alleged by Harden in thebelief that they would remain forever confidential. How-ever, as noted, Harden's obvious animosity towardLocke and her testimonial demeanor persuades me thather testimony in that regard is unreliable and, according-ly, 1 do not credit her.Harden testified that during this period of time Lockediscussed Ball with her on many occasions and advisedher that Ball had been "blackballed" from the Union andadmonished her not to associate with him or she couldget into "serious trouble" or possibly get thrown outfrom the Union and lose her job at the Courier Express.According to Harden, Locke also admonished her not toassociate with several other employees who were sup-posed to be friendly toward Ball or there was a possibil-ity of the same consequences. During the course of thesesame conversations, Harden alleged that Locke told herthat Ball filed "crazy charges" and was a "sicky" andmade trouble for the Courier Express and the Union.That he further referred to Kenneth Kostolecki as a"sicky" who filed many charges and who was nevergoing to get a job with any newspaper in the country.Locke testified with respect thereto that while he asso-ciated with Harden on a social basis and drove her homeon a number of occasions that he never admonished hernot to speak with or associate with any other employees.He admitted, however, that he identified various employ-ees for her since she was new at the Courier Express.Harden further testified that sometime in July, in thelunchroom at the Employer, Locke discussed the griev-ance of Mickey Osterreicker with her and another em-ployee and stated that Osterreicker would not win hisgrievance, presumably because of his association withBall, or the fact that Ball had filed the grievance on hisbehalf. In the same conversation, it appears, that Lockealso told her that she had no chance for advancement tothe position of reporter at the Courier Express if she as-sociated with Ball.Locke denied ever discussing the grievance withHarden on any occasion and specifically in the lunch-room and he further denied that he had ever told herthat she would not make reporter by speaking to, or as-sociating with Ball.There was apparently a hiatus in Locke's associationwith Harden, at least any comments relating to Ball oralleged in the complaint, until about March 15, 1978,when, according to Harden, Locke came to her newapartment to drop off some packages that she had left atwork. She testified that "out of the clear blue sky"Locke asked her if she talked to Bill Ball. Harden appar-ently declined to answer, at which time Locke allegedlyoffered her a position on the Human Rights Committeeof Local 26. Upon her inquiry as to whether that wasthe committee that was out to get Bill Ball, Locke re-plied "you're right."Locke recalled that at some point he took some pack-ages to Harden's apartment which she had left at workand was invited in to see her "new apartment." He testi-fied that she did not mention Ball or his filing of chargesand neither did he. Locke stated that it was possible thathe asked her to serve on the Human Rights Committeebut that he had never followed up on it, and denied stat-ing that the committee was out to get Ball.The next and final allegation relating to Locke oc-curred approximately July 19, 1978, at which timeHarden testified that while she was on a pay phone atthe office, Locke walked by her and said "I will see thatyou get beat yet." This out of the clear blue sky also andthere is no testimony of any further exchange on that oc-casion. Locke denied the statement.In order to establish the coerciveness of this last, ob-stensibly innocuous remark to Harden, the GeneralCounsel produced some testimony concerning the factthat Harden had been attacked by the prior occupant ofher apartment about March 31, 1978, and was out ofwork until May. According to Harden, her assailant hadtold her that he was a friend of Locke's and she testifiedthat Locke admitted this fact to her. Locke denies know-ing, or being acquainted with, Harden's assailant. Ac-cording to Harden, when she returned to work, Lockecalled her a liar for telling everyone that he knew the as-sailant.As noted above, I am persuaded by Locke's testimonythat he made no such coercive remarks to Harden.Although, already having discredited Harden, itshould be noted that after the termination of their rela-tionship, according to Wilson McCutcheon, a coem-ployee of Harden in the library, when Harden returnedto work after her assault she told him that she had beenassaulted by a man that Locke knew and who was his389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfriend. He further testified that on more than one occa-sion he observed her dial Locke's extension and, appar-ently when he answered, hang up. McCutcheon also tes-tified that prior to the assault he had observed and heardher call Locke and in the course of the conversation usesuch words as "bullshit," "M-F," and he had heard heruse similar language to Locke face-to-face, includingcalling Locke a burrhead. Locke testified that as a resultof their severed relationship and Harden's harassment ofhim at home he had his home telephone numberchanged. Harden does not deny making some of the har-assing telephone calls to Locke.In short, as noted above, while credibility resolutionssuch as those raised here are seldom free from somedoubt, I am persuaded that the General Counsel hasfailed to establish that Harden's testimony is credible inview of her evident personal animosity toward Locke. Itshould be noted that there are no other allegations per-taining to Locke, who appeared to be a rather low-keyedindividual, and was a member of the grievance commit-tee and perhaps on the executive board of the C-E Unit.Accordingly, I find and conclude that the General Coun-sel has failed to establish the allegations of the complaintrelied upon by the testimony of Harden and which re-lates to 8(b)(1)A) violations committed by Henry Locke.I recommend that the consolidated complaint be dis-missed with respect thereto.Next is to consider the reliability of the testimony ofKenneth W. Kostolecki. Kostolecki was hired as a copyeditor by the Courier Express and started work on Janu-ary 5, 1976. His employment terminated on March 7,1976. It appears, and I find, that at the time Kostoleckiwas hired he was told by slot man, Bert Nelson, whohad interviewed him, that his employment would beabout 8 weeks. It appears that he was hired as a "vaca-tion" replacement for William Ball who was going to behospitalized for a couple of months. Although Kosto-lecki was not satisfied with the rate of pay he received inhis first paycheck, and alleges in his testimony thatNelson had told him that it would be in the neighbor-hood of $400 per week, no grievances were filed overthe rate of pay until after Kostolecki's termination onMarch 7, 1976.As heretofore indicated, upon Kostolecki's termina-tion, he filed several 8(b)(XlX)(A) charges against the Re-spondent Unions herein as well as three other localunions in western New York and against several employ-ers. All such allegations and complaint issues were set-tled during the course of, and after, the hearing herein.Many of the complaint allegations upon which theGeneral Counsel relies rests on the testimony of Kosto-lecki and occurred during the April 8, 1976, union meet-ing wherein delegates to the national convention werebeing nominated, and which meeting resulted in internalunion charges being filed against William Ball. Thus, thespecific allegations will be dealt with in the section ofthis Decision wherein it is considered. While many of thecomplaint allegations supported only by Kostolecki's tes-timony were subject to corroboration, the General Coun-sel offered no corroboration, and indeed much of his tes-timony relating thereto was denied or inferentially refut-ed not only by the Respondent officers, but by "pre-sumed" friends of Ball and Kostolecki.Kostolecki was not an impressive and believable wit-ness. Not only with respect to his testimony pertaining tothe remaining complaint allegations but with respect tothe testimony that he gave in support of the charges in-volving himself and the local union as well as otherlocals and other employers. Much of Kostolecki's testi-mony, particularly pertaining to the complaint allegationsherein, was general in nature and frequently on cross-ex-amination he would testify in direct contradiction to hisdirect examination. For instance, with respect to theApril 8 meeting, Kostolecki testified that only four orfive names of the nominees which Ball had submitted fornomination had been read before certain officers of theUnion made threats to bring charges against the readerof the names as well as Ball and have him thrown out ofthe Union. This is in conflict with other credited testimo-ny that perhaps as many as 10 to 20 of the names hadbeen read before an objection was raised thereto. Oncross-examination, Kostolecki testified that several of theindividuals which Ball had submitted into nomination im-mediately requested that they be withdrawn. Thus, it isevident that more than four or five names were read inorder for "several" nominees to request that their namesbe withdrawn.Similarly in other respects, Kostolecki testified in con-flict with, or gave testimony not set forth in previous af-fidavits given to the Board. For instance, he testified thatat the time of his hire, Nelson had stated that his salarywould be in the neighborhood of $400 per week. How-ever, this is not in his pretrial affidavit taken some 3months later, and on cross-examination Kostolecki ad-mitted that he just "assumed" that he would be paid inaccordance with the contract. At the hearing he also tes-tified that at the time of his hire nothing was said to himthat would indicate that he was a temporary employee.At the hearing Kostolecki testified that he was nevertold that his job was temporary or given an indicationthat it was anything other than full time. When confront-ed with a pretrial affidavit given some 3 months after theevent and wherein he wrote, "at the time I was hired..I was never told that I would be hired as a tempo-rary employee but was told my job was eight weeks toreplace someone who was in the hospital," he admittedthat he read the affidavit and indeed made a number ofchanges in the affidavit which were initialed. In attempt-ing to explain away the apparent conflict between histrial testimony and his pretrial testimony, Kostoleckistated that he told the Board agent taking the affidavit atthe time that that portion of the affidavit was inaccurateand requested that it be changed. He testified he told theagent that it should read "that he was asked to assure thecompany that he would stay at least eight weeks andthen he replied that he would stay eight years if possi-ble." Kostolecki testified that he specifically asked theBoard agent to change that portion of the paragraph andwas told that "it wasn't important." He testified that ontwo other occasions he went to the Board's Office and390 BUFFALO NEWSPAPER GUILD, LOCAL 26requested to change that portion of his affidavit and therequest was denied. 12Considering the purposes for which this affidavit wasapparently taken and the critical nature of the statementto which Kostolecki testified that he objected, I amunable to believe that the Board agent would not permithim to change the quoted portion, or at any rate, to file asupplemental affidavit in which he could explain the ap-parent conflict.Considering the foregoing, and Kostolecki's demeanoron the witness stand including his evasive and equivocalanswers and sometimes conflicting testimony, I mustagain conclude that the General Counsel has not bornehis burden of persuasion that this witness' testimony iscredible. Thus, where Kostolecki's testimony is crediblydenied or refuted by documented evidence, I shall notcredit him.Turning now to the General Counsel's major witness,the Charging Party William L. Ball, and a considerationof the basis of his credibility. First, after observing Ball'sdemeanor on the witness stand for several days and sev-eral hundred pages of testimony spanning approximatelya 5-year period, I am convinced, contrary to the Re-spondent counsel's argument in brief, that Ball is basical-ly an honest and honorable man. It should be noted thatin the preceding case the Administrative Law Judge, atfootnote 3 therein, remarked upon Ball's "remarkablememory for details and dates as to the various incidentsand matters concerning which he testified." He also ob-served that many of these Ball had documented at thetime of the occurrence and on the whole he appeared tobe a credible witness. However, it should further benoted that it appears that Ball's testimony in that pro-ceeding was credited only when it was corroborated byother testimony or documentary evidence. For instance,the Administrative Law Judge did not credit Ball in hisallegation that at one point in time, in a local restaurant,Patrick Ryan pulled a gun, held it in his right hand, andmade popping noises at Ball. In so concluding, however,the Administrative Law Judge at footnote 9 thereinstated that he did not find that Ball deliberately fabricat-ed his testimony and since the event occurred at night,Ball might have "envisioned" the gun.In another regard in that case while the AdministrativeLaw Judge credited Ball's testimony over that of the Re-spondent's Executive Committee Member, Joseph Hig-gins, that Higgins made the statement to Ball that "hecould see himself obtaining a Norden bomb sight andflying over my home," the Administrative Law Judgeand the Board found that the remark could not seriouslybe construed as a threat of bodily harm and accordinglydismissed the allegation.With regard to another incident, although Ball's testi-mony was credited, the Administrative Law Judge foundthat the statement allegedly made by copy editor Toron-to, that he told the editorial copy staff that they hadbeen approached by Ryan and Watson who told themnot to associate or talk with Ball or he would get themI2 This affidavit was appparently given primarily in support of Kosto-lecki's 8(aXl) and (3) charges against the Courier Express alleging thathis termination on March 7 was because of his union or protected con-certed activities.in trouble with the Labor Department, the statement wasnot denied by Toronto. However, the AdministrativeLaw Judge found that it did not constitute a violation ofthe Act in and of itself.In the previous case, the Administrative Law Judgenoted that Ball had a "zealous" involvement in otherunion affairs, such as allegations that the Respondent'sofficials did not strictly enforce or correctly interpret theprovisions of the collective-bargaining agreement be-tween the Company and the Union as well as chargesthat the Respondent's officials engaged in various otherimproprieties in handling the internal union affairs, as aresult of which many union officials may well have re-sented Ball's involvement in the Union and the mannerin which he endeavored to correct what he perceived tobe improprieties by the Union in the administration ofthe contract.As might be expected from the lengthy testimonygiven by Ball concerning numerous incidents and con-versations spanning a 5-year period, there are a greatmany conflicts, inconsistencies, and variances in his testi-mony. His testimony on direct examination with respectto the many events and conversations to which he testi-fied was given in a manner indicating no uncertainty onhis part as to the dates, places, and others present andthe content of what was said. While his memory couldbe jogged with respect to certain events and incidents bythe many written documents which the General Counselsubmitted into evidence as exhibits through Ball, it ap-peared that Ball did indeed have a remarkable memorywith respect to dates, places, and the presence of othersat the many conversations, some of which are here al-leged to constitute violations of Section 8(b)(X).However, tinder adroit and searching cross-examina-tion, Ball's recollection of dates, places, others present,the contents of the converssations to which he testified,and the entire sequence of events became less certain andextremely evasive. Some of this testimony was similarlyat variance with pretrial affidavits which he had submit-ted to the Regional Office of the Board in preparationfor these cases. It is when Ball was confronted with thisand other documentary or irrefutable evidence inconflictwith his direct testimony that his memory became selec-tive and vague as to precisely what had occurred.A couple of examples will suffice for the purposes ofthis section of the Decision. For instance, on direct ex-amination, Ball testified that he received a letter fromRichard Roth, president of the Buffalo NewspaperGuild, Local 26 on April 6, 1977.13 Roth's April 6 letterdealt with the Union's handling of a part-time grievanceand was in response to an earlier letter from Ball withreference thereto. Ball testified that immediately upon re-ceipt of this letter he telephoned Roth and advised Roththat he had checked the "Frontier Reporter" 14andcould find no evidence of the grievance having beenconsidered, and requested that Roth furnish him what-ever documentation existing which demonstrated that thegrievance had been considered. On April 11, Ball repliedis It appears based upon the date of the certified mail receipt of theletter signed by Ball's wife that he actually received the letter on April 7.'1 A monthly publication of Local 26.391 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Roth's April 6 letter contending that disposition of thegrievances had not been obtained. In Ball's April 11letter, he did not allude to any telephone call to Roth.On cross-examination, Ball stated that he did not recallthe exact date of his telephone call to Roth but that itwas sometime between receipt of Roth's April 6 letterand Ball's April 11 letter. On further cross-examination,Ball stated that he did not know if it was the day he readRoth's letter or the following day, but testified that hiscall to Roth was made at approximately I p.m. and hedid not know where Roth was at the time, but waseither at home, the union office, or the Courier Express.On further cross-examination, Ball conceded that hismemory was poor and that he did not recall the exactdate but again reaffirmed that it was between April 6 and12. Upon still further examination concerning this matter,Ball conceded that he could not recall how he and Rothmade contact, whether he called Roth or Roth calledhim, which is contrary to Ball's prior affidavit and hisprior testimony.However, during the course of this alleged telephoneconversation, Ball alleged that Roth replied that Ballwould not be represented by the Union because of hiscomplaint with the Federal and state agencies and be-cause he was not a union member. When further ques-tioned concerning the telephone call, which Roth was todeny in its entirety, Ball stated that he really could notrecall the sequence in which the events occurred and de-clined to attempt to recall the exact date he composedhis April 11 letter to Roth.As noted, Roth testified that he had never been calledby Ball on the telephone and that he had never tele-phoned Ball himself. He testified that from approximate-ly 8 a.m. on April 7 to 5 or 6:30 p.m. on April 13 he wasnot in Buffalo but was instead on vacation with hisfamily and father-in-law and did not arrive back in Buf-falo until about 6:30 p.m. on April 13. He also deniedthat he had any telephone conversation with Ball whileon vacation.The employment relations manager of the Courier Ex-press produced the timecard of Richard Roth whichshowed him on vacation from April 7 through April 14,and he testified to that effect.At the hearing, the Respondent's counsel suggestedthat during a recess Ball had contacted the Courier Ex-press and learned that Roth had been on vacation duringthis period of time and became evasive as to the tele-phone call after that time.Another example of Ball's evasiveness under searchingcross-examination, confronted with his own writings,Ball testified that, subsequent to a nominating conventionin May 1975, he was told that the office secretary hadtold his nominees "the troublemaker has put your nameon the list again." He named one employee, JimMcAvey, as being one who told him this; however,McAvey testified that the office secretary, VictoriaDragem, had called him at home and merely told him hehad been nominated for an executive committee memberposition as had a great many other people and asked ifhe had any desire to run. McAvey testified that he didnot know who had nominated him. In a letter dated May9, 1975, to Local President MacClennan, largely protest-ing the minutes of the local meeting for May 1975, Ballcharged that his nominees had been badgered off theelection roster by Office Manager Victoria Dragem, whohe later referred to in the letter, as the office lackie. Atthe hearing Ball testified that he had never calledDragem the office lackie and that he had no idea as towhom he had made reference when he used the term inthe letter to MacClennan. It was after confrontation withthis letter that Ball made the concession that he did notknow who had contacted the nominees he had submittedinto nomination and indeed whether or not they hadbeen badgered off the list.As heretofore noted, by the time the events giving riseto the instant proceeding, Ball's zealous involvement inunion affairs had clearly become an intense obsessionwith him. Demonstrative of this fact, in addition to Ball'stestimony, are the numerous letters received into evi-dence as exhibits offered by both the Respondent Unionand the General Counsel, demonstrating Ball's objectionto essentially every action taken by the local unionwhether it be in connection with the minutes of itsmonthly local meetings or challenges to the various elec-tions in which the C-E unit participated.Indicative of Ball's intense subjective concept of howthe Union should be operated and indicative of his con-viction that only when matters pertaining to the Unionwere resolved to Ball's individual satisfaction was anymatter, in his opinion, disposed of properly.For instance, by letter dated November 18, 1974, toPatricia Swift, secretary of Local 26, Buffalo NewspaperGuild, Ball requested that the letter be placed in therecords of the local and thereafter attacked the authen-ticity of the minutes of the last meeting. Ball submitted,in all seriousness, a claim for $200,000 in settlement, for"the activities of officers, agents and employees of theBuffalo Newspaper Guild have had the effect of causingme and my family extreme mental anguish. These actionshave caused me loss of present and future income andvirtually foreclosed any possibility without or within myprofession. These actions have interfered with my consti-tutional guarantees against loss of life, liberty and pursuitof happiness without due process of law."Again, in a letter dated June 9, 1975, to MacClennan,as president of Local 26, Ball again attacked the veracityof the minutes of the June 1975 union meeting as report-ed in the "Frontier Reporter." Ball made certain remarksconcerning Dave Stout, secretary of the Local, and pre-sumably the individual charged with the preparation ofthe minutes, concerning the marital status of Stout andhis wife. At one point, on the third page of the letter,Ball states "Mr. & Mrs. Dave Stout-I presume that theStouts are man and wife." Next to the last paragraph ofthe letter Ball states:For the record, I also ask that Mrs. Stout andDavid Stout, if they are man and wife, be asked ifthey will formally agree to waive any right to tes-tify against one another in any legal forum relatingto their activities as officers and agents of Local 26;or if they reserve the right to take refuge within theprinciple of espouseoso nonsquealus.392 BUFFALO NEWSPAPER GUILD, LOCAL 26Ball then asked that the entire letter be read at the nextmeeting. The record reflect no basis for Ball to obliquelyquestion the marital relationship of the Stouts, but is in-dicative of the vindictiveness with which he expressedhis objection to the manner in which the Union's busi-ness, through its officers and members, was being con-ducted, and, if not indicative of irrational behavior, cer-tainly is indicative of an intensively subjective bitternesstoward the Union.Further indicative of Ball's intensively subjective con-cern with having the business of the Union conducted ina manner acceptable only to him is his testimony at thehearing concerning the processing of 30 to 40 grievancesduring the period of time that he was grievance chair-man for the C-E unit. On direct and cross-examination,Ball repeatedly testified that none of the 30 to 40 griev-ances, then pending, had been handled. However, uponexamination by the Administrative Law Judge as to justwhat status or position the grievances were in, Ball con-ceded that they had been disposed of at the first orsecond step of the grievance procedure, but, since theyhad not been disposed of to Ball's satisfaction, with theexception of one, in his opinion they were still pendinggrievances.One could go on and on with specific examples ofBall's attitude toward the officers of the Local Unionand his insistence that although they were, by and large,elected officials, consistently refused to, and declined toenforce the terms of the collective-bargaining agreement.This clearly reveals, as perceived by Ball, that they mustbe disposed of to Ball's individual satisfaction.There is no doubt in my mind that after the prior casebefore the Board and Ball's success in having the 1974election overturned by the Department of Labor, Ballwas convinced that thereafter the union officers wouldnot represent him as a union member in retaliation for hishaving filed such charges. Accordingly, I believe Ballbecame so obsessed with this conviction that it taintedhis entire testimony relating to the events occurring inthe instant case.Perhaps one further example of Ball's methods utilizedto achieve what I am convinced he perceived as a desir-able solution to problems that he perceived to exist,arises out of the preparation of certain self-serving docu-ments proporting to give him the authority to filecharges on behalf of the Union with various state andFederal agencies. It is undisputed, and Ball does notdeny, that under the Union's constitution and bylaws,only the local union could authorize the filing of chargeson behalf of the Union with Federal or state agencies.This is certainly understandable in view of the fact thatsuch charges filed by individuals in the name of theUnion might conceivable incur expenses upon the Unionand in the event the charges were established to be frivo-lous could actually incur the cost of legal expenses forthe employer having to defend them. See, for instance,Ekanem v. Health Hospital Corp. of Marion County, 589F.2d 316 (7th Cir. 1978).It appears that at a November 8, 1975, union meeting,during the period of time Ball was C-E grievance chair-man, some discussion arose concerning the environmen-tal working conditions of some of the editorial depart-ment employees at the Courier Express and that amotion made by member Cliff Preisigke and seconded byLynn Delmar that the C-E unit grievance committee bepermitted to check with governmental agencies as towhat protection guild members had with respect to suchenvironmental working conditions was passed. On thewitness stand Ball admitted remembering the passage ofthe environmental working conditions motion but alsostated that he presented the following motion that waspassed:Moved, that William L. Ball grievance committeechairman of the Buffalo Courier Express unit, Buf-falo Newspaper Guild, Local 26 is directed to pro-ceed through the normal grievance and administra-tive procedures and channels and to take action byany and all appropriate city, county, state and fed-eral agencies and bodies to enforce the collectivebargaining agreement and resolve problems relatedto the working conditions between the Buffalo Cou-rier Express and the Buffalo Newspaper Guild.The minutes of that meeting, while reflecting the passageof the motion involving the environmental working con-ditions, do not disclose that Ball's alleged motion wasmade or passed. Several other members in attendance atthe November 8 meeting: John Fleming, Lynn Delmar,Cliff Preisigke, and Robert Litzenberger, who presidedover the meeting, testified that no such broad motionwas made by Ball or that it was passed, and denied thatthey had ever seen what was admitted into evidence asGeneral Counsel's Exhibit 6(a).According to Ball, on November 10, 1975, he pre-pared a memo to the membership asserting in substancethat at the November 8, 1975, meeting he was appointedby the membership to pursue the problem of the environ-mental conditions present in working spaces to whichmembers of the collective-bargaining unit are assigned.Ball went on to state in this memo that it included notonly problems dealing with air space and floor space oc-cupied by members but included the conditions applica-ble throughout the Courier Express where it involvedmembers of the work force covered by the collective-bargaining agreement including the conditions of themotor vehicles-heaters, etc. He asserts in the allegedmemo:The membership instructed me to proceed throughthe normal grievance and administrative proceduresand channels and to seek action by any and all ap-propriate city, county, state and federal agenciesand bodies.This would include but not be limited to the variousDepartment of Labor, Wage and Hour Division,Labor-Management Relations Divisions, and Occu-pational Health and Safety Administration officesand agencies.He then invited any interested member to make sugges-tions.Also on November 10, Ball allegedly prepared anothernotice to the membership, according to him, because he393 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnoted that it needed some rewriting and editing and toshow that copies of the notice had been sent to PaulMacClennan, John Fleming, and Willard Hatch.However, a comparison of the two asserted notices tothe membership reflect that they concentrate on totallydifferent elements of working conditions and with re-spect to the agencies Ball was allegedly authorized tocontact. He asserts:Among the agencies involved in this action are theState Human Rights Division and the U.S. EqualEmployment Opportunity Commission. These agen-cies can help us in rectifying the problems involvingdiscriminatory practices as they relate to minoritygroup members and women. By using the processesof these agencies we can avoid the cost of arbitra-tion and discrimination cases.As in the case of the complaints to the Occupation-al Safety and Health Administration and the possi-ble use of the state labor department, the member-ship directed me to proceed through grievancechannels and if these processes are unsuccessful toproceed through the various agencies involved.If any member feels that he has been discriminatedagainst or is being discriminated against because ofsex, age, race, national origin and so forth, pleasecontact the undersigned. I have been assured by theagencies involved that persons can, if they so desirekeep their names confidential and that any persongiving testimony or information are protected bylaw from reprisals.Ball's testimony regarding the preparation of these as-serted documents and what he did with them is to saythe least ambiguous. He testified on cross-examinationthat, although he prepared the second document beforeposting the first, it does not make reference to EEOC orelicit complaints concerning discrimination under theirjurisdiction, and the second was evidently prepared tocorrect this omission. On cross-examination, Ball testifiedthat he also posted the second notice on the bulletinboard as well as the first. However, on recross-examina-tion, Ball admits that the second notice prepared, Gener-al Counsel's Exhibit 8, was never posted.Although one of the reasons asserted by Ball for thepreparation of the second notice to employees was to re-flect that copies of it had been served on certain individ-uals, he testified that he left a copy of General Counsel'sExhibit 7, i.e., the first notice for John Fleming, in theintra office mail. With respect to the second notice, Ballconceded that "it may be that I never submitted that toMr. Hatch" as indicated thereon. However, Ball testifiedthat Hatch did not receive a copy of General Counsel'sExhibit 7 either. MacClennan, Fleming, and Hatch testi-fied that they had never seen copies of this notice postedeither on the bulletin board nor had they ever receivedany such documents through the mail or via intra officemail.Additionally, by letter dated November 22, 1975 (G.C.Exh. 9), Ball allegedly forwarded to MacClennan copiesof both General Counsel's Exhibits 7 and 8 which corre-spondence indicated that copies of that were also sent toWillard Hatch and David Stout. In the November 22letter to MacClennan, which MacClennan denies everhaving received, Ball states inter alia:I am asking herewith that these motions and noticesbe presented at the next regularly scheduled meet-ing of the Local 26 executive committee and mem-bership that they be approved and endorsed. I alsoam herewith requesting that these documents beprinted in their entirety and verbatim in the nextpublished edition of the Frontier Reporter.In addition, I am repeating my request for a defini-tive and authoritative statement by you or someother responsible officer on the formally adoptedpolicy dealing with the processing of grievancesand grievance issues and the duties and authority ofthe grievance committee, grievance committeechairman and the standing committee.At the hearing, MacClennan searched his file and cre-dibly testified that he had never received a copy of thispurported document nor the attachments thereto.Further, in an apparent effort to bolster a color of au-thority to deal with the outside agencies such as theEqual Employment Opportunity Commission, on Janu-ary 3, 1976, Ball wrote to David Stout, secretary ofLocal 26, with respect to a grievance involving DebraWilliams. After asking that the grievance filed on behalfof Williams be approved for arbitration, Ball stated:That the undersigned, grievance chairman WilliamL. Ball, be authorized to file a discrimination com-plaint on behalf of all minority groups at the Buffa-lo Courier-Express, such complaint to be submittedto the Equal Employment Opportunity Commission,the State's Human rights Division or any otherstate, federal or local agencies in power to receivesuch complaints.I have laboriously read and reread several times Ball'stestimony concerning inter alia, his actions and conductdescribed above and his sometimes inperceivable reasonsfor such conduct. I find and conclude that in Ball's zeal-ous obsession with enforcing what he perceived to be theUnion's obligation under the collective-bargaining agree-ment and its constitution and bylaws, by the documentspurportedly prepared by Ball discussed immediatelyabove, Ball endeavored to generate and expand uponwhat appears to be a general authorization to investigatevarious agencies that could perhaps be of assistance tothe Union in solving certain perceived environmentalproblems as granted to him at the November 8 meeting,into an overall authorization to act on behalf of theUnion with respect to any and all Federal and state gov-ernmental agencies, when, in Ball's opinion, such actionwas justified. I am further persuaded, that even assumingthe above-discussed documents were prepared by Ball onthe dates indicated thereon, that they were not posted orserved upon the individuals indicated, and perhaps wereeven prepared as an afterthought, i.e., after Ball had filedthe EEOC charge as hereafter discussed, for the purpose394 BUFFALO NEWSPAPER GUILD, LOCAL 26of bestowing upon himself a color of authority to act forand on behalf of the Union in this respect.In my view, Ball honestly felt that the ends that hesought to achieve for what he perceived to be the benefitof unit employees were justified by the means that heused. Although the record as a whole is abundantly clearthat since 1973 Ball had strongly and vocally disagreedwith the elected and appointed officers of the Unionwho were charged with the responsibility of administer-ing the contract and had made that disagreement knownthrough his voluminous correspondence with the Unionand its officials, and as indicated above, at times in amanner approaching an irrational avenue of solution tothe problems as he perceived them. I am further con-vinced that, in Ball's mind at least, since his successfulcharges against the Union in the previous NLRB case, aswell as the overturning of the election, he was convincedthat the union leadership would also retaliate againstanyone friendly toward Ball, because of his zealous ef-forts to run the Union to his, Ball's, satisfaction. As aresult of this obsession, albeit an honest and genuinebelief by Ball, I am convinced that such mental attitudeso colored Ball's testimony with respect to the realitiesof what transpired at the various meetings, conversa-tions, and so forth alleged in the complaint to violateSection 8(bXIXA), that it can not be credited. As noted,in my view Ball was convinced that he would not re-ceive fair representation nor would any grievance withwhich he was involved be processed, thus the severalconversations relating to what was said to Ball at thetime he presented a grievance concerning the fact thatthe grievance would not be processed, or that it wouldreceive more favorable treatment were it filed by some-one else, that the Union did not intend to represent Ball,that those who associated with Ball would receive thesame treatment, and other such statements, were theresult of Ball's transforming what he perceived thethoughts of the individual to be with regard to him intoan oral statement to which he testified.As clearly indicated above and by the record as awhole I think it might be fairly said that Ball conducteda one-man vendetta against what he termed the "in-trenched leadership" of the Union. However, I find it in-conceivable that counsel for the General Counsel couldnot obtain any corroboration for a vast majority of Ball'stestimony where it is in apparent conflict with documen-tary evidence and or other credited testimony. As in thecase of Kostolecki, it appears that not only the union of-ficials, against whom Ball may have had a vendetta, buteven "presumed" friends of Ball, were unable to cor-roborate him in many areas. In the second place, in myopinion the union officers and agents against whom Ballhas made specific charges of 8(bXl) conduct, assumingthat such had been their thoughts at the time, wouldhave been discrete in making statements to Ball, knowinghis propensity for filing charges and his generally liti-gious nature.However, as noted earlier a finding of the 8(bXIXA)conduct alleged in these consolidated complaints for thepurpose of establishing resentment or animus against Ballby the Local is unnecessary to a resolution of the pri-mary issues in this case; i.e., the expulsion, fining, and re-primanding of Ball for the specific acts in which he en-gaged. I think it is abundantly clear from the record thatbecause of Ball's manner and attitude in endeavoring todictate the operations of the local union, particularly theC-E unit, that such resentment was evidently clear. Ac-cordingly, except as it relates to the specific allegationsof the complaint pertaining to Ball's internal unioncharges against him, his trial, and the verdict thereon, Ibelieve that no useful purpose would be served in reiter-ating the specific allegations upon which the GeneralCounsel relies on Ball's uncorroborated testimony.As will be seen in the detailed discussion of the cir-cumstances surrounding the conduct for which Ball wastried and convicted, the evidence germane to a resolu-tion of the validity of such conduct is not in serious dis-pute.In view of the conclusions reached above with respectto the general reliability of the General Counsel's threechief witnesses with respect to the testimony given inthis proceeding, I do not perceive any purpose thatwould be served by setting forth the circumstances sur-rounding the numerous conversations with various Unionofficials to which these witnesses testified. As I under-stand the General Counsel's theory of the case, this testi-mony was offered principally for the purpose of estab-lishing that the officers of Local 26, as well as perhapssome members of Local 26, held a great deal of animos-ity against Ball for his Section 7 or concerted protectedendeavors to obtain strict adherence to the collective-bargaining agreement and the national constitution andbylaws. This testimony dealt largely with alleged threatsof reprisals against various union members for associatingwith Ball; refusing to properly process grievances filedby Ball or by individuals friendly with Ball; admonitionsto employees of adverse reprisals for associating withBall; and threats of reprisals including expulsions andfines for association with Ball or support of him.To the extent that such animus might be a factor in thedetermination of whether or not the bringing of internalunion charges against Ball for his having filed the UCpetition; a complaint with the EEOC against the CourierExpress, as a representative of the Union; and his havingattempted to introduce into nomination 208 names forseven positions to the national convention and his subse-quent trial and conviction of all three counts violatedSection 8(bX))A), I have no problem, based upon thefindings in the preceding case as well as the tacit admis-sions by some of the officers and members of the Localwho testified in this case, that they bore a great deal ofresentment and animosity toward Ball for his intensive,subjective, and obsessive involvement in intraunion af-fairs. The voluminous files in this case are replete withcopies of correspondence from Ball to the Union andfrom the Union to Ball, as well as additional credited tes-timony of record, including that of Ball, establising fur-ther activity by Ball, wherein it appears that he objectedto essentially every act of the Local, particularly theCourier Express unit. It also appears that he objectedstrenuously to any inaction by these parties.It is axiomatic that Ball, as well as any other unionmember, has a Section 7 protected right to express dis-395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsatisfaction with actions of the elected union leaders andto dissent therefrom and urge others to join him in hisviews. Needless to say, it takes little imagination to pic-ture the chaos that would reign in the orderly procedureof business including the administration of the collective-bargaining agreement if each of the 550 union membersexpressed the same intense persistence as did Ball withrespect to having all issues resolved to his/her own per-sonal satisfaction.I shall now turn to consideration of the primary issuesin this case, i.e., whether Local 26 violated Section8(b)(l)(A) when it filed internal union charges againstBall on three separate counts; tried him on each of theseparate three counts; and arrived at a conviction includ-ing expulsion and fines on each of the three counts,15and whether the Newspaper Guild, AFL-CIO, CLC,violated the same sections of the Act in upholding insubstance the findings, conclusions, and convictions ofthe trial board and the disciplinary action imposed bythem.In view of the fact that separate internal union chargeswere filed against Ball on each of the three counts indi-cated; that he was tried separately by the trial board oneach of the counts: and the trial board made findings andconclusions with respect to each of the counts, I shalldeal with them in that manner here.C. The UC Petition-3-UC-105There is no material dispute in the testimony or evi-dence concerning the facts leading up to Ball's filing ofthe unit clarification petition docketed as Case 3-UC-105on March 10, 1976, seeking, in essence, to have all em-ployees bearing a classification of A and B removedfrom the unit."6It is established that as early as 1973Ball came to the personal conclusion that these classifica-tions were supervisory and thus those employees shouldbe excluded from the unit and more specifically shouldnot be permitted to hold an office with the Local or theC-E unit. While Ball's petition dealt only with the Buffa-lo Courier Express, it is evident from RespondentLocal's argument that it feared the import of success ofsuch petition would similarly affect the BNG unit andTNG unit. In 1973 Ball attempted to file a UC petitionwith the Board's Region 3, in Buffalo, New York, andwas advised that in accordance with Section 102.60(b) ofthe Board's Rules and Regulations, as amended, he didnot have the authority to do so since that section pro-vided that such petition "may be filed by a labor organi-zation or by an employer."Having thus failed, Ball then sought to have the Localor the C-E unit chairman file such a petition, which sug-gestion was rejected. Ball then attempted to achieve thesame end by the filing of grievances concerning thesepositions and the occupants of these positions holding" Ball was only fined and reprimanded for having attempted to inter-fere with the Union's conduct of its business by attempting to nominate208 individuals for 7 positions to the national convention.16 The petition seeks specifically to include: All editorial departmentemployees. Excluded: All supervisors, assistant city editors, telegraph edi-tors, rotrogravure editor, make-up editor, picture editor, slot man, sportseditor, special projects editor, surburban editor, assistant Sunday editor,food editor, focus editor, chief photographer, assistant sports editor, as-sistant surburban editor, and assistant telegraph editor.union offices. This also was without success. Variousunion officials attempted to persuade Ball that success ofsuch an endeavor would deplete the unit strength by ap-proximately 10 percent thus reducing the income of theC-E unit, and/or the Local, as well as removing ap-proximately 10 percent of the employees from the pro-tection of the collective-bargaining agreement. It appearsalso that many occupants of these positions were also op-posed to such endeavors for the same reasons. And,indeed, on February 9, 1976, in connection with a con-troversy between Ball and one of the occupants of thesepositions named Bert Nelson, the Guild requested itscounsel, Robert Lipsitz, to write to Ball and advise Ballof the potential adverse consequences to the Unionshould such a petition be successful. In that letter Lipsitzstated, inter alia:While you may seek such result, and although I be-lieve BNG and TNG would resist such result, myclient's view is that such a result would be contraryto the interest of a great majority of its membership.Thus, should you trigger such a change of eventsby the filing of the charge, at least you should beaware of the possible consequences and the fact thatthey would be adverse to the interest of your fellowemployees ....However, prior to this time, on June 18, 1975, Ballwrote directly to the Executive Secretary of the Boardwherein he expressed his belief that these classificationswere Section 2(11) supervisors and should be excludedfrom the unit. He briefly outlined his unsuccessful at-tempts to have this done and expressed the view thatsome officers and agents of the Local who came intothose classifications had developed an extreme hostilitytoward him and his endeavors. He also advised thatmany of the "supervisors" hold key positions in the ad-ministration of the affairs of Local 26, and are able tofrustrate any attempt to clarify the collective-bargainingunit. In short, Ball requested the Board to "waive therules in this instance and authorize the filing by me of aunit clarification petition aimed at determining the appro-priateness of the bargaining unit convered by the work-ing agreement between Local 26, Buffalo Courier Ex-press unit and the company, the Buffalo-Courier Express,Inc."There is no dispute that throughout the collective-bar-gaining relationship between the Guild and the BuffaloCourier Express, all these classifications had been consid-ered included in the unit. Indeed the employer's chieflabor counsel and negotiator Robert Kopp testified thatfor many years he sought to have these classifications ex-cluded from the unit and to award them supervisoryfunctions. Kopp testified candidly that his purpose in thiswas (1) to reduce the number of employees subject tothe contract which would give the employer more directcontrol over them, and (2) in the event of a strike hewould have more employees available to report to workand continue with the business of the company.17I? It should be noted that the Courier Express also had collective-bar-gaining agreements with seven or eight other press-related unions involv-Continued396 BUFFALO NEWSPAPER GUILD, LOCAL 26By letter dated June 24, 1975, the Executive Secretaryof the Board responded to Ball's June 18 letter whereinhe, inter alia, advised Ball that "although supervisors asdefined in the Act are not entitled to the Act's protec-tion, and, although the Board will not knowingly includein the collective-bargaining unit individuals who are, infact, supervisors, Section 14(a) of the Act makes clearthat supervisory membership in a union is not unlawful.Similarly, although an employer has no obligation to bar-gain with respect to the terms and conditions of supervi-sors, it is not unlawful for an employer and union to in-clude supervisors in the collective-bargaining unit volun-tarily."'8Ball was also advised that Section 102.60(b) of theBoard's Rules and Regulations provides that "a petitionfor clarification of an existing bargaining unit ...maybe filed by a labor organization or by an employer." TheExecutive Secretary, having no authority to waive therule which the Board has adopted, suggested that Ballpursue the matter and bring it to the Board's attention byfiling a unit clarification petition in the Buffalo RegionalOffice and, if the petition were dismissed, he mightappeal the Regional Director's action to the Board.Thus, in short, it appears that the Board waived Sec-tion 102.60(b) of its Rules and Regulations to permit Ballto file such a petition.The record does not disclose precisely why Ballwaited from June 25, 1975, when he received permissionto file the petition until March 10, 1976, when he did filethe petition. It appears that in the meanwhile he was en-gaged in attempting to resolve the issue as he perceivedit by other means. As was almost inevitable, on March23, 1976, the Acting Regional Director for Region 3issued a Decision and Order wherein he dismissed thepetition under the "clear and unambigious language ofSection 102.60(b) of the above quoted Rules and Regula-tions .." which as heretofore noted provided that suchpetition may be filed only by a labor organization or anemployer.On March 30 and 31, four members of the Local,Robert L. Naylor, Robert O. Groves, Martha L. Lane,and Patricia Swift, prepared and served upon Local 26'ssecretary, David G. Stout, formal charges against Wil-liam Ball alleging violations of the Newspaper Guild'sconstitution, article 12, section l(a) and (m).'gSection 2ing other of its employees. However, it appears that this was the largestof the units."' Sec. 14(a) of the Act provides: "Nothing herein shall prohibit anyindividual employed as a supervisor from becoming or remaining amember of a labor organization, but no employer subject to this Act shallbe compelled to deem individuals as defined herein as supervisors as em-ployees for the purpose of any law, either national or local, relating tocollective bargaining." The Board also held in Marinette Marine Corpora-tion. 179 NLRB 627, 629 (1969), that there was no per se 8(bXIXA) vio-lation for Sec. 2(11) supervisors to hold offices within the union where itis clear they are selected by the union rather than the employer.1' Art. 12 of the said constitution deals with discipline of members.Sec. I thereof provides: "Offense. The following acts are offenses forwhich members may be disciplined. (a) Willful violation of this constitu-tion or the constitution or by-laws of any branch of the TNG, or anywillful action tending to defeat the constitutional purposes of the TNG...(m) acting in any wise to circumvent, defeat or interfere with: (I)collective bargaining between the Guild and employer; (2) existing col-lective bargaining agreements."of said charges deal with the specific acts of Ball andbriefly outlines his endeavors to have a unit determina-tion resulting in the possible exclusion of 10 percent ofthe unit. Item 3 of the charge states:The charges herein are based upon the efforts ofWilliam Ball, as aforementioned to diminish the bar-gaining unit at the Courier-Express, efforts, which ifsuccessful, circumvent, defeat and intervene withthe collective bargaining, and also with the existingbargaining agreement, all in violation of the forego-ing sections of the Newspaper Guild's constitution.Notwithstanding the above, nothing in thesecharges are intended to prohibit a member from thelawful and appropriate processes of the NLRBwhich, however, were not properly used by Wil-liam Ball as above set forth.As heretofore indicated, within a short period of timetwo additional internal union charges were filed againstBall on unrelated matters. On May 25, 26, and 27, 1976,Ball was brought to trial before, insofar as I can deter-mine, a duly established trial board under articles 12 and13 of the Newspaper Guild's constitution and article 9 ofthe Buffalo Newspaper Guild bylaws. Although the trialboard received evidence relating to all three chargesduring this 3-day period, each charge was isolated, andevidence relating to that specific charge was independ-ently considered by the trial board. The trial board,which it appears is a standing board, was composed ofRobert Buyer, chairman, Mort Carpenter, Kelly Simon,George Sullivan, and Jackie Tasch. Ball was prosecutedby one Richard E. Baldwin, a union member. Insofar asthe voluminous transcript of the trial board proceedingsreveal, although not adhering to legal rules of evidencein all instances and notwithstanding Ball's complaint thathe was denied "a change of venue" and the right to havean attorney present with him, I find nothing in the tran-script or the findings of the board to indicate that therewas any lack of due process involving its procedure orconsideration of Ball's contentions. In its findings and de-cision the trial board again reviewed the facts relating toBall's endeavors to have certain classifications excludedfrom the unit, which is not in dispute, and concluded insubstance that Ball's argument that the outcome of theC-E unit clarification would have the effect of strength-ening the unit; but instead concluded that success of suchpetition would have in fact weakened the C-E unit. Thetrial board also considered Ball's repeated assertions thatthe charges in question herein were the culmination of anatmosphere of hostility and harassment by the unit andLocal 26 and its officers dating back to 1973 relating tothe previous case before the Board, and found that suchcontention would be relevant only if it affected thecredibility of essential evidence. In short, the Board con-cluded that Ball was guilty as charged and concludedthat "in view of the seriousness of the charges which thetrial board found Mr. Ball guilty, we see no reasonablealternative to expelling Mr. Ball from the NewspaperGuild and its Local 26, and so order. We further assess afine of $1,125." The trial board findings, conclusions, and397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscipline in this regard was affirmed by the NewspaperGuild on July 8, 1976.Analysis and ConclusionsPrior to addressing briefly the respective arguments ofthe Respondent and the General Counsel, it should benoted that the general rules applicable to union disciplin-ary proceedings was set forth by the Supreme Court inScofield v. N.LR.B., 394 U.S. 423, 430 (1969), whereinthe Court held that a union may enforce by disciplinaryaction a properly adopted rule without violating 8(b)(1)where: The rule "reflects a legitimate union interest"; therule "does not impair any statutory labor policy"; therule is "reasonably enforced against union members whoare free to leave the union without harming their em-ployment rights."It's well settled, as asserted by the General Counsel,that a union member may be expelled, but not fined, forinitiating a decertification or deauthorization petition.Blackhawk Tanning Co., Inc., 178 NLRB 208 (1969); Tooland Die Makers Lodge No. 113, etc. (Midwest AmericanDental Divsion of American Hospital Supply Corporation),207 NLRB 795 (1973). The rationale underlying this per-mission for disciplinary action against union members isobvious since such petitions attempt to destroy the unionand permits the union to rid itself of persons being privyto union plans when they seek to destroy the union bysuch activity. However, it is equally clear, based uponBoard and court cases that a union may not retaliateagainst a union member for filing unfair labor practicecharges with the Board. See Nash v. Florida IndustrialCommission, 389 U.S. 235 (1967), nor does it appearunder N.LR.B. v. Industrial Union of Marine Shipbuild-ing Workers of America [United States Lines Co.], 391U.S. 418 (1968), that action may be taken against unionmembers for filing unfair labor practice charges withoutexhausting internal procedures where the charge con-cerns a matter beyond the internal affairs of the union.The General Counsel would urge that the filing of aUC petition is more analogous to that of an unfair laborpractice charge whereas the Respondent argues that it ismore analogous to that of a decertification petition, be-cause it tends to undermine and impede the strength andbargaining power of the union.In my view I need not reach either of these argu-ments. While the Respondent Union argued both at thehearing and in brief with respect to the detrimental effectthat the success of such a petition would have upon theLocal, possibly to the extent of destroying it and certain-ly making it less effective, such is not the controllingfactor in this case.Under the unique circumstances of this case, circum-stances which I do not believe will ever arise again, Ihave no alternative under the teachings of Scofield, supra,but to find and conclude that Local 26, and the Interna-tional Guild violated Section 8(b)(1)(A) by bringing in-ternal union charges against William L. Ball; bringinghim to trial on those charges; finding him guilty; expel-ling him from the Union; and assessing a fine upon him.As noted, Scofield holds that a union may enforce by dis-ciplinary action a properly adopted rule without violat-ing Section 8(bXl) where "the rule does not impair statu-tory labor policy." The primary statutory labor policy inthe United States is the National Labor Relations Actand the agency administering that Act is the NationalLabor Relations Board. Thus, where the agency adminis-tering the major statutory labor policy in the UnitedStates expressly grants an individual the right of accessto its procedures for a given proceeding, albeit, in appar-ent conflict with its own rules and regulations, the grant-ing of such permission to an individual is, in my view anextension of the statutory labor policy. Accordingly, itwould be totally unconscionable for the agency to permita labor organization to discipline a member in anymanner for engaging in activity which it had expresslypermitted.Accordingly, I shall order that the fine of S1,125 berescinded, that the internal union charges brought againstBall concerning this matter be likewise rescinded and ex-punged from all union files, and that Ball be notified ofsuch action. However, in view of my findings and con-clusions hereafter with respect to other charges broughtagainst Ball, I shall not order that Ball be reinstated tothe Union. Cf. Philadelphia Moving Picture Machine Oper-ators' Union, Local No. 307 v. N.LR.B., 382 F.2d 598 (3dCir. 1967); N.LRB. v. Wilson Freight Company, 604F.2d 712 (Ist Cir. 1979); and Wright Line, a Division ofWright Line, Inc, 251 NLRB 1083 (1980).It should be noted in this connection that there is noreliable evidence of record that the Union ever endeav-ored to have Ball's employment with the Courier Ex-press affected nor is there any reliable evidence that itfailed or threatened to fail to continue to represent Ball.Notwithstanding Ball's testimony that, during a recess ofthe trial board hearings, two members of the trial boardtold him that they would oppose the Union's continuedrepresentation of him in the event he were expelled fromthe Union.D. Charges Relating to the Alleged Disruption ofIntraunion Processes on April 8 by BallThe charge and trial of Ball with respect to this eventarises out of Ball's endeavor to submit into nomination208 names for 7 delegates to attend the national conven-tion along with "slates" which Ball attached to thenames, some of which appear to be derogatory. Whilethere are as many versions of what transpired at theApril 8 union meeting wherein these nominations weremade, as there were witnesses who testified with respectthereto, there is little if any essential dispute with respectto the substance of the charges filed against Ball. The es-sence of Ball's conduct as relating to the charges con-cerns his endeavor to submit into nomination the namesof 208 nominees for 7 delegates to the national conven-tion the two most of which he had attached a "slate"and most of which may reasonably be interpreted as de-rogatory in nature.Ball testified that on April 1, he mailed a copy of hisproposed nominees and their "slates" to Local 26's secre-tary, David G. Stout.20'O Stout denies having received a copy of these proposed nominationsprior to April 8.398 BUFFALO NEWSPAPER GUILD, LOCAL 26Ball, who had been elected to the Local executivecommittee taking office on April 1, 1976, attended theexecutive committee meeting preceding the regular unionmeeting during which nominations for delegates to thenational convention were to be made as well as the con-duct of other business. While there is some testimonialconflict as to precisely what occurred, as heretoforenoted, because of Ball's intensely obsessive involvementwith the Union and his equivocal testimony concerningthese events, I find his version to be unreliable when inconflict with other testimony which I credit.Be that as it may, several items of business were dis-cussed at the executive committee meeting and Ballstated that he had a number of nominations that hewanted to make for delegates to the national convention.It appears that Ball would be unable to attend the entireregular union meeting due to a conflict with his workschedule. However, it appears that Ball did remain for aportion of the meeting wherein he requested that theorder of business be changed so that he may submit hisnominees for the international convention. This motionwas denied and Ball was advised that he might get anyqualified number in attendance at the meeting to makethe nominations on his behalf. At this point, I am con-vinced and find that the officers of the Union had noidea as to the number of nominees Ball intended to placein nomination and/or the slates, most of which are unsa-vory, attached thereto. Be that as it may, it appears thatBall left the list of 208 nominees with the accompanyingslates with Cliff Preisigke and a copy also with KennethKostolecki.As heretofore noted there are as many versions of thesequence of events occurring at the April 8 meeting asthere were witnesses in attendance, albeit, some versionsare reconcilable, I find that the minutes of that meetingas prepared by the Local secretary, David Stout, to bemore reliable as an indicia of the sequence of events oc-curring at the meeting. It appears that these minuteswere prepared simultaneously or at least from the notessimultaneously made by Stout as the Local secretary.Moreover, in that position Stout would have a greaterresponsibility to observe and record the sequence ofevents as they occurred. Based upon those minutes,much of which are not in irreconcilable conflict with aconsensus of many other witnesses, it appears that themeeting was called to order at 8 p.m., and a number ofitems, not particularly pertinent here, were disposed of,including unit reports from the chairman of the C-Eunit, the TNG unit and the BNG unit. Among the deci-sions made at that meeting was that Local 26 would sendseven delegates to the TNG convention in Washington,at which point the floor was opened for nominations tothat convention.From these minutes it appears that one individualnominated five individuals, three of whom were officersof the Union, to be delegates to the convention, andthree other individuals made one nomination each. Atthis point Cliff Preisigke arose and commenced readingfrom the list of names which Ball had left with him fornomination to the convention. It appears that Preisigkedid not include in his reading of the names the "slates"that had been attached thereto by Ball. However, severalof the nominees which Preisigke read had already beennominated, and others who had not, rose to withdrawtheir names from nomination. It appears also that therewas a motion by a member "Roth" that Preisigke be re-quired to get written acknowledgement from people whowere on the list as to whether they would run. Thismotion was ruled out of order.Patricia Swift withdrew her name from the list andcalled the list read by Preisigke bearing Ball's signature"one more attempt by Mr. Ball to obstruct the electionof this local." Others then withdrew their names andafter a point,2' Ray Hill made the statement that he andPatricia Swift would bring trial board charges againstPreisigke on the grounds people on the list were notasked if they wanted to run; "that the nominations arefacetious; that they are tying up the Local."After this "rhubarb," as described by Preisigke, he re-quested permission to withdraw the nominees. However,the presiding officer, Paul MacClennan, was unsurewhether or not he could do so once the nominationswere made, telephoned the Local's counsel, Robert Lip-sitz. Apparently Lipsitz advised MacClennan that therewere no barriers to withdrawing nominations of his ownfree will if he wished to do so since it was reported toLipsitz that Preisigke was unaware of certain remarksprinted next to the names on the list he had gotten fromBall and that he had no desire to be facetious. MacClen-nan then permitted the list to be withdrawn. Severalother nominations were then made and no one presentdeclined.While the minutes of the April 8 meeting do not re-flect the fact, there is substantial testimony that the list ofnames given to Preisigke was given to Stout who thenread the entire list of names along with the "slates" at-tached thereto by Ball to the entire membership, whichappeared to cause a great deal of "anger," "resentment,"and "humor." Thereafter other business was conductedby the Local and the minutes of the meeting indicatethat the meeting was adjourned at 11 p.m.It is true, as argued by the counsel for the GeneralCounsel, that neither the Guild constitution nor thebylaws limit the number of nominees that any membermay make for any position or positions for which nomi-nations are open. However, one must conclude that thefailure to so limit does not provide a license to any indi-vidual member to make this unreasonable number ofnominations, and presumes that members will makenominations in a serious manner and in a manner de-signed to not unduly impede the orderly process of theUnion's business.It appears that under the bylaws of the Local, allnominations for delegates to the national convention aswell as other officers for positions in the Union must bemade by a member in good standing from the floor. Ifthe member nominated is not in attendance at the meet-ing, that member is contacted generally by the office sec-retary or some other union official to ascertain if themember wishes to remain in nomination. There is no re-2' It is unclear as to how many names Preisigke read from the listbefore the "turmoil commenced which resulted in a total disruption ofthe meeting"399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDquirement that a person desiring to nominate an individu-al obtain the individual's permission in advance, which isprobably the reason Roth's motion that Preisigke be re-quired to get written acknowledegment from people onthe list was ruled out of order. Ball admitted that he hadonly spoken with about three of the nominees which hehad placed into nomination; however, as noted, there isno requirement that he did so. In this regard it mightalso be noted that, at another nominating convention,Ball was permitted to place into nomination some 24names, however, it does not appear that derogatoryslates were attached thereto.In my opinion, the Union had a legitimate interest inenacting in its constitution article 12, section 3(c), con-cerning "willful action tending to defeat or impede activ-ities of TNG or any of its branches and in furtherance ofthe constitutional purposes of TNG. Thus, the questionhere in my view is whether or not Ball's activities in at-tempting to nominate 208 individuals (approxiamtely 40percent of the entire unit), along with many derogatoryslate names which would likely have a tendency to causedefection and resentment among the members, was awillful intent to interfere with and impede the orderlyprocess of the Union's business sought to be protected byarticle 12(3)(c) of the TNG constitution.Although not limited by the constitution or bylaws asto the number of nominees an individual member mightmake, in my view, the mere endeavor of a member tonominate 208 individuals, along with slate names whichare at best not complimentary, is close to a per se willfulendeavor to impede the orderly process of the Union'sbusiness. In this particular instance, this conclusion isbolstered by Ball's testimony concerning his reasons forso doing. First, he testified that he wanted to generategreater interest in the Union and obtain better attendanceat union meetings. I fail to see how this facetious endeav-or could achieve that end; but, would rather more likelyhave the effect of obtaining the adverse result. Secondly,Ball testified that he sought, by submitting this numberof nominees, to have "the entrenched leadership" oustedfrom office. Again, these nominations were for delegatesto the national convention which could have at least aminimal impact on achieving the goal Ball says that hesought to achieve. Ball also testified that he endeavoredto make these nominations and the slate names so theywould not "have an isolated view," however, he couldnot explain how attaching slate names to the nominees,many of which he had bitterly opposed and many ofwhich he had sought to have excluded from the unit,could achieve this result. Finally, after testifying that theslate names attached to the nominees had no significantmeaning, Ball admitted that many of them did.22Asnoted, Ball ultimately admitted that the slates he at-tached to these names could have had some hiddenmeaning.22 Without attempting to exhaust the numerous slate names attached tovarious names which Ball attempted to have nominated on November 8,there are slates such as "womans slate"; "play slate"; "company slate";"closed door slate"; ".38 slate"; "secrecy slate"; "date slate"; "me toslate"; "adjourned now slate"; "boy slate"; "girl slate"; "blond slate";"Shirley Temple slate"; "burn the boat slate"; "rock the boat slate";"Sally slate"; "committee slate"; "Mr. nice guy slate"; "underdog slate";and the "limey slate."The Respondent argues at great length concerning theamount of time and the money that would be involved incontacting each of the 208 nominees by Ball, had theynot been withdrawn by Preisigke. I do not need to reachthat argument. Nor do I find that the threat of Hill andSwift at the meeting to bring charges against Preisigke,under the circumstances here; for it appears that at thattime they did not know whether or not Preisigke wasacting in concert with Ball or was merely an innocenttool of Ball to violate Section 8(b)(1)(A) of the Act asalleged by the General Counsel.As noted, Patricia Swift and Raymond Hill filedcharges under article 12, section (l)(c) of the NewspaperGuild's constitution which I find is an appropriate sec-tion for the charges to be brought in this instance. Balldoes not deny, and did not deny at the trial board pro-ceedings, his having attempted to place such names intonomination nor, indeed, does it appear that he was notaware of, or intended that it would create, an impedi-ment to the Union's orderly process of business to haveto consider all of the names he had submitted into nomi-nation. It appears that at the trial board proceedingsBall's sole defense in this regard was that the orderissued by the Board in 1975 in connection with the pre-vious case precluded the Union from bringing intraunioncharges against him. The trial board, as I do, found thisargument does not have merit, for the Board's orderthere did not give Ball immunity to flaunt union ruleswith impuniuty. Thus the rule here in issue, and forwhich Ball was tried, is one of legitimate union interestwhich was deliberately flaunted by Ball, and I find thatthe trial board's finding Ball guilty on this charge anddetermining that he should be reprimanded for thisaction and fining him $250 to be warranted. Upon Ball'sappeal to the TNG, the TNG rescinded the $250 fine im-posed upon Ball on the basis of this charge but left intactthe reprimand. Since the TNG has rescinded the $250fine, I need not consider that at this point. I uphold thereprimand issued to Ball for his actions in this regard andfind that the Respondent did not violate Section8(b)(1)(A).See United Brotherhood of Carpenters, and Joiners ofAmerica, Local 1913, et al., 189 NLRB 521 (1971),wherein the Board upheld the reprimand imposed upon amember for asserting Section 7 rights in the hiring hallwhich disrupted the hall's operation. The Board heldthat the union had an important interest to protect theorderly operation of the hall. Therefore the fine wasupheld.E. Charges, Trial, and Discipline Relating to Ball'sAlleged Unauthorized Filing of Charge with theEEOC Against the Buffalo Courier ExpressThe internal union charges, the trial board proceed-ings, and the disciplinary action taken against Ball forfiling these charges with EEOC raises by far the closestquestion in this case. As heretofore indicated, from ap-proximately September 1975 until sometime in the springof 1976, Ball was the C-E unit grievance chairman, anappointed position. As noted in connection with the dis-cussion concerning Ball's credibility, it appears that at a400 BUFFALO NEWSPAPER GUILD, LOCAL 26November 8 executive committee or union meeting,there was some discussion concerning certain environ-mental conditions existing in certain areas of the BuffaloCourier Express, and it would appear from that discus-sion that Ball was authorized to investigate the variousFederal and state agencies which might be of assistancein solving the perceived problems should they not beable to resolve them under the contractual provisionswith the Courier Express. However, it appears that thisis the extent to which the membership or the officers au-thorized Ball to proceed as grievance committee chair-man at that time.23Be that as it may, on January 20, 1976, Ball typed andapparently hand-delivered a charge to the United StatesEqual Employment Opportunity Commission, allegingthat Buffalo Courier Express, Inc., was engaging inracial, religious, and sexual discrimination. In thatcharge, under the caption of person filing charge, Balllisted himself as grievance committee chairman, Local 26BNG, Courier Express unit.In explanation of the alleged discrimination in thatdocument Ball stated:That the Buffalo Courier-Express is discriminatingagainst employees in regard to hire and promotionbecause of their race or color, religious creed andsex. Women, blacks, black women, Jews, and otherminority race members are systematically beingdenied promotions or consideration for promotions,assignment to specific jobs, consideration for specif-ic job duties including elevation to submanagementor management positions solely because of theirbeing members of the aforementioned minoritygroups.The EEOC referenced this charge as "TBU6-0271, andthe acting district director that date sent to Ball a letternoting that he should file the charge with the New YorkState Division of Human Rights, and forwarded thecharge to them and enclosing information for personsfiling charges with the U.S. Equal Employment Oppor-tunity Commission and noting the requirement that priorto investigation by the EEOC it must be deferred to theState of New York Human Rights Division.By letter dated January 22, Ball was advised by theDivision of Human Rights of the State of New York thatthe EEOC had referred his civil rights charge filedunder the 1964 act which conferred jurisdiction upon theNew York State Human Rights Division and instructedhim to refer correspondence to the attention of a statedindividual.I believe it is unnecessary here to go into great detailof "the synopsis" of the basis of the charge which Ballsubmitted on January 29, to the State Division of HumanRights; however, it dealt generally with the contentionthat the employer was engaging in anti-Semitism becauseof the lack of visibility of different religious groups and's As noted in the above discussion concerning Ball's credibility, Ihave found that the several writings spanning November 8 through Janu-ary 3, 1976, were all Ball's writings intended to gradually enlarge uponwhat had been agreed upon at the November 8 meeting and thus cloakhim with color of authority to file charges directly with any state or Fed-eral agency.the asserted endeavor by the Company to ascertain thereligious affiliation of wide segments of the population.In this regard he specifically addressed two issues whichhe contended demonstrated this type of discrimination;one dealt with a former employee by the name of Staun-ton Samuelson who had left the Courier Express and theother with an employee named Harlan Abbey.In this "synopsis" Ball contended that Samuelson hadexpressed to him on numerous occasions the convictionthat he was not promoted or given an opportunity foradvancement because of his being a Jew and that Abbeyhad likewise expressed his feelings that he was a victimof religious discrimination and had no chance for ad-vancement.Ball then dealt with other areas of his alleged discrimi-nation charge which again was general in nature and ex-pressed the concern that some departments seem tailoredto accommodate women, and in those departmentswomen had opportunities for advancement and contend-ed that the mere setting aside of these departments forwomen made them a "virtually exclusive domain ofwomen." He enumerated a number of other specificcases which he contended he had received complaintsabout.Be that as it may, it was not until March 25, 1976, thatBall was advised by the EEOC that his charge, pursuantto the requirement of Federal law, was being sent to theemployer against whom the discrimination charge wasfiled. It should be noted in this regard that neither theemployer, the Buffalo Courier Express, nor the Unionwere served with charges which Ball had filed againstthe Courier Express in January.Ball's testimony, notwithstanding the statements madeby him in his statement of "specifics" filed with the NewYork State Division of Human Rights on January 29,1976, reveals that not more than two employees had ex-pressed to him the view that they were being discrimi-nated against by the Courier Express, and one of those, itappears, had been remedied through the grievance pro-cedure. Consequently, as demonstrated by the documentitself, most of Ball's assertions, or examples, of discrimi-nation were based upon his own observations, as he per-ceived them and not upon any factual or statistical reali-ty.Upon receipt of the March 25 notice sent to it by theEEOC commission, the general manager of the BuffaloCourier Express telephoned the C-E unit chairman con-cerning the filing of such charges and apparently ex-pressed the view that such filing by the Union demon-strated the Union's lack of good faith and could seriouslyjeopardize the collective-bargaining relationship existingbetween the Local and the Courier Express. Indeed, itappears that he threatened to refuse to proceed with theresolution of any more grievances until the matter wasdisposed of satisfactorily.The C-E unit chairman then telephoned Local 26president, Paul MacClennan, who also was unaware ofany charges filed with the EEOC on behalf of theUnion, and apparently relayed the position of the Couri-er Express with respect to such filing.401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile the record is not entirely clear as to what tran-spired, it is clear that MacClennan, or some other unionofficial, conveyed to the EEOC, and probably the NewYork State Divsion of Human Rights, that the Unionwas not the charging party in that case and wanted nopart in the continued prosecution of the case. Shortlythereafter, Ball was notified by the EEOC that the casewas being adminstratively closed for this reason.It appears from the record that the unauthorized, andapparently reckless, filing of these charges with theEEOC against the Buffalo Courier Express at this partic-ular time placed a strain upon the relationship betweenthe Union and the Company, for at that time they werehaving biweekly meetings in an attempt to dispose of thesubstantial backlog of grievances, and due to the assertedfinancial position of the Courier, which was latter veri-fied by independent auditors of the Local, considerationof whether or not to waive the contractual wage in-crease due at or about that time. In addition, it appearsthat about this time the continued existence of Local 26,as an entity, was being jeopardized, in part because ofthe large amount of time spent at the monthly unionmeetings in discussing and disposing of Ball related com-plaints and other activities which included grievance fil-ings and demands for arbitrations which occasioned agreater expense on the Local. The record discloses thatthe BNG unit, the second largest unit in the Local, hadcommenced, or had at least threatened to commence,action to disassociate itself from the C-E unit andbecome an autonomous entity.On April 6 and 8, eight union members filed internalunion charges against Ball, and served them upon DavidStout, secretary of the Local,24alleging in substance thatBall had violated article 12, sections l(a)(c) and (m), ofthe Newspaper Guild's constitution.25The substance ofthe charges is simple; that Ball had as unit grievance-committee chairman filed the EEOC charges against theBuffalo Courier Express "without regard to whether ornot the allegations and the charges are truthful, and theBuffalo Courier Express has in fact discriminated as al-leged in those charges." It asserts that Ball was never au-thorized to file such charges in the name of the Unionand that in so doing he was in willfil violation of theconstitutional provisions cited above. Item 40 of thecharge, as with that involving the filing of the UC peti-tion advised Ball that:24 The complaint alleges only that the charges filed by Robert Wal-burn and Richard Haynes; however, it appears that E. Kelly, A. Lowry,M. Hiltzik, W. Cook, D. Smith, and R. Beer, also joined in filing thecharges against Ball.2' See fn. 19 for the contents of art. 12, sec. l(a) and (m). Sec. I(c) ofthat article reads:Disobeying and failing to comply with any lawful decision or orderof TNG or of any body with jurisdiction over the member, or anywillful actions tending to defeat or impede activities of the TNG orany of its branches in furtherance of the constitutional purposes ofTNG.Nothwithstanding the above, nothing in these charges are intendedto prohibit a member from the use of the processes of the EEOC inhis own individual capacity. The false representation to that agencythat he had authority of the Buffalo Newspaper Guild to use theseprocesses and that he spoke for the Buffalo Newspaper Guild are theacts which are involved in this charge.About this time Ball was removed as chairman of thegrievance committee for the C-E unit and by letter, onat least two occasions, Local President MacClennanwrote Ball requesting Ball to return to him all documentsor materials relating to the EEOC suit and also docu-ments and materials relating to C-E grievances pendingduring Ball's tenure as C-E grievance committee chair-man. It is undisputed that Ball failed to comply with thisrequest.As heretofore noted, a close scrutiny of the volumi-nous verbatim record of the trial board proceedings andthe decision of the trial board relating to this and theother charges, failed to disclose any lack of due processto which Ball was entitled. It appears that in connectionwith this particular charge, the trial board consideredonly evidence relevant to this charge and did not consid-er irrelevant or immaterial evidence.At the hearing herein, Ball contended that the trialboard refused to continue the case when he pleaded thathe was fatigued and needed to rest, and that it refused toaccept into evidence exhibits which he proffered, whichappears to be the General Counsel's Exhs. 6(a) 7, 8, 9,and 10. However, it also appears from Ball's testimonythat at the conclusion of the trial he did present thesedocuments to Robert Buyer, the chairman of the board,and requested that they may be made a part of therecord. Buyer denies that Ball presented any additionalexhibits or that he attempted to do so and there was tes-timony that the exhibit file, which apparently had beenretained by the TNG in Washington and been examined,did not contain these documents.As heretofore noted, in my view those documentstaken at face value would not confer upon Ball the au-thority to act for the Local or the National Guild infiling charges of this nature with the EEOC. Indeed, asnoted above, there is more than "some" evidence tendingto indicate that the documents may have been preparedby Ball as an afterthought to cloak himself with thecolor of authority to so act. On the other hand, it is evi-dent from the alleged letters, again assuming the validityof the documents, dated November 22 to MacClennanand January 3, 1976, to Stout, both of whom deny re-ceipt of any such letters, that Ball did not believe himselfto be empowered to go directly to EEOC on behalf ofthe Guild. Therein, he is clearly seeking "an authorita-tive statement" concerning the extent of this authority inthat regard. Ball does not contend, except by the motionthat he alleges was adopted on November 8, 1975, tohave ever received any specific permission to act forLocal 26 or the C-E unit with respect to filing chargeswith Federal or state agencies.Before me, the General Counsel urged that Ball shouldnot be held responsible for what EEOC placed on thecomplaint, to wit: that it was filed by Ball as chairman ofthe grievance committee of the Courier Express unit.Ball, it appears, made the same contention to the trialboard during that proceeding. Ball himself, by the cap-tion he placed on the charge he filed with EEOC to wit,chairman of the grievance committee of the Buffalo Cou-rier Express, clearly indicated that he was purporting tofile the charges on behalf of said Union and was respon-402 BUFFALO NEWSPAPER GUILD, LOCAL 26sible for the interpretation period thereon by EEOC.Thus, such defense is clearly facetious and without merit.In short, the trial board found Ball guilty of violationsof article 12, sections l(a) and (c), of the TNG constitu-tion for which it imposed the penalty of expulsion fromthe Newspaper Guild and assessed a fine of S1,125. Withrespect to the charge under article 12, section l(m), thetrial board found that while Ball's unauthorized filing ofthe EEOC discrimination suit against the Courier Ex-press did cause considerable anguish during a delicateperiod of negotiations with management on grievancematters and ongoing contract negotations, the incidentdid not seriously impair those discussions since the Localpresident intervened quickly to quash the discriminationsuit. Accordingly, it acquitted Ball on that particularcharge.Analysis and ConclusionsIt appears that counsel for the General Counsel andthe Respondent's counsel agree that there are no Boardor court cases directly on point with the issue presentedhere. While not taking issue with the Respondent's con-tention that only the Guild could authorize charges ofany type to be filed with state or Federal agencies in thename of the Union, counsel for the General Counsel con-tends that Ball was so authorized at the November 8,1975, meeting. I have found above that Ball received nosuch authorization at that meeting or at any other time.This finding, as I have noted above, is bolstered by Ball'sNovember 22, 1975, letter to MacClennan and the Janu-ary 3, 1976, letter to Stout, where he appeared to beseeking such authority.26The General Counsel appearsto argue that even if Ball had not been given such au-thority, the internal union charges, trial, and convictionof Ball pertaining thereto was motivated, not by hishaving exceeded his authority in that respect, but in re-taliation for his dissident conduct toward the "en-trenched leadership," and his many other activitieswhich were protected and concerted and thereforewithin the protection of Section 7 of the Act. In additionthereto, he further contends that this action was taken toprevent Ball from taking the seat on the executive com-mittee to which he had been recently elected.In support of his contention that the Local's actionwas thus motivated, he points to the 8(bXIXA) violationsfound in the previous Board case and the complaint alle-gations in the instant case which would demonstrateanimus toward Ball,27as well as quoting extensivelyfrom numerous publications of the "Frontier Reporter,"the official monthly publication of the Local, designed tokeep the membership advised of the Local's activities" This is assuming the validity of such correspondence. As I have in-dicated. I have grave doubts that these letters were written and mailed astestified to by Ball, as I have doubts about Ball's November 8 motion,and the subsequent notices to employees prepared by Ball and allegedlyposted on the bulletin boards, asserting that he had been given such au-thority." As found above in sec. 11,B of this Decision dealing with credibil-ity resolutions, and for the reasons stated therein, the General Counselhas failed to persuade me that the testimony of his three witnesses wasreliable, and, accordingly. I will recommend that the complaint be dis-missed with respect to all allegations not specifically found herein to beviolations of the Act.and articles relating to Ball and his various union activi-ties. As might be expected, there were many such arti-cles dealing with Ball and his various activities relatingto the Union and the membership, for he was undoubted-ly the most active member of the Union. I have re-viewed these quotes and find that they are accurate ac-counts of Ball's activities. While most of the articles gen-erally recite the official union position to be contrary toBall's activities, I find nothing therein to convince methat these articles are sufficient to demonstrate animusagainst Ball.As repeatedly stated above, there is no doubt that theLocal and C-E officers, as well as many members, re-sented Ball's activities and felt that many of them consti-tuted an undue interference with the administration ofthe contract as well as the orderly conduct of otherunion business.2' Thus, the conclusion is warranted thatit welcomed the opportunity to get Ball out of theUnion. The question here, as in Klate Holt Company, 161NLRB 1606 (1966), is whether Ball gave them a legiti-mate reason to expel him from the Union and that theydid so for that reason, or whether they merely seizedupon that activity to expel him for engaging in protectedconcerted activities and attempting to form a dissidentgroup to oust the entrenched leadership.The Respondent does not take issue with the GeneralCounsel's argument that the filing of charges by individ-uals relating to discrimination in their employment withvarious Federal and state agencies is protected concertedactivity and neither the employer nor the Union may dis-cipline him for it. However, the Respondent contendsthat an individual loses that protection when he filessuch charges in the name of an entity, in this case theGuild, after consultation with legal counsel. Here, thereis no dispute that there was such requirement.The facts here must be analyzed and tested under theguidelines and teachings of the Supreme Court in Sco-field, supra, wherein it held that a union may enforce dis-ciplinary action against a member for violations of itsrules where it meets the four tests set forth there:I. Was the rule properly adopted?There is no evidence that the rule requiring Guild ap-proval, after consultation with legal counsel, before filingcharges or taking other action involving state and Feder-al agencies was not properly adopted, and the GeneralCounsel does not contend otherwise.2. Does the rule reflect a legitimate union interest?As stated above, in my opinion this rule reflected a le-gitimate union interest in that as a labor organization ithad a legitimate interest in prohibiting its members fromfiling charges with various agencies in the name of theUnion and without its express approval. A union, as anentity, may not agree with the views of an individual,but that individual is certainly free to file charges in hisown name. Any action this rule prohibits has the poten-a8 As noted, it is not disputed that the BNG unit was seriously consid-ering severing from Local 26 and becoming autonomous because of thetime and expense Bail's activities were incurring on the Local.403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtial of interfering with its collective bargaining, the ad-ministration of its contracts, and incurring of legal ex-penses. The above are only examples of the many legiti-mate interests a rule of this type serves.3. Does the rule impair any statutory labor policy?I can perceive of no statutory labor policy impaired bythis rule since it does not restrain any individual fromtaking any action he wishes in his own name. It does notattempt to impair an individual from filing charges on hisown behalf, or on behalf of others, even against theUnion, the Employer or other persons, including chargesthat the Union failed to fairly represent him or other em-ployees.4. Is the rule reasonably enforced against memberswho are free to leave the union without harmingtheir employment rights?In my view, in this case the rule was reasonably en-forced against Ball and the General Counsel presentedno evidence that Ball was not free to leave the Unionand escape application of the rule without harming hisemployment rights. Here it is evident that Ball knew hehad no authority to involve the union in any EEOCcharges against the employer based upon Ball's per-ceived violations of the Act and that he attempted togive himself a color of authority to do so by his ownwritings. It should be noted that Ball subsequently filed asimilar charge with EEOC in his own name and noaction was taken or threatened against him.The General Counsel cites Alleluia Cushion Co., Inc.,221 NLRB 999 (1975), for the proposition that the filingof an EEOC complaint (there OSHA) is protected con-certed activity. I find no fault with that citation, forthere the charge was filed in the individual's name. Heappears to contend that the activity Ball was engaged inwas outside of interal union affairs; apparently relyingupon N.L.R.B. v. Union of Marine Shipbuilding Workersof America [United States Lines Co.], 391 U.S. 418 (1968).In that case the Court held that action may not be takenagainst a union member for filing an ULP charge with-out exhausting internal union procedures where thecharge concerns a matter beyond the internal affairs ofthe union. I believe that case inapposite here. Here Ball'sfiling of the charge with EEOC is outside internal unionaffairs, and the rule sought to be enforced does not seekto prohibit such. However the evil sought to be prohibit-ed by the rule is certainly an internal union affair.The Respondent cites N.LR.B. v. International Broth-erhood of Boilermakers, etc., AFL-CIO, 581 F.2d 473 (5thCir. 1978). That case also appears to be inapposite. Therea union steward was removed from his position for filinga ULP charge without exhausting internal procedures asrequired by the union's constitution. The Board found an8(b)(1) violation. However, the court refused to enforce,holding that the union had a right to demand support ofits procedures by its officials.In N.LR.B. v. Wilson Freight Company, 604 F.2d 712(Ist Cir. 1979), the Board found that the respondent vio-lated Section 8(aX1), (3), and (4) when it fired a shopsteward for making complaints to outside agencies inexcess of his authority as described in the contract andfor voiding the employer's bid sheets for driving assign-ments. The respondent had warned the steward aboutmaking complaints to outside agencies. The court of ap-peals stated that such warnings did not constitute evi-dence of animus since the steward was limited to his ac-tions by the contract. However, the discharge for void-ing the employer's bid sheets was upheld under the testestablished by the Board in Wright Line, a Division ofWright Line, Inc., 251 NLRB 1083 (1980).The usual disciplinary action against a union officialfor acting beyond, or outside, the scope of his office, orfailing to adhere to internal union procedure, which theBoard and courts have usually sanctioned, is removalfrom that office so that the member will no longer havethe opportunity to abuse his authority, and on some oc-casions a fine. See N.L.R.B. v. Wilson, supra, andN.LR.B. v. Boilermakers, supra, wherein it was statedthat expulsion of an officer for failing to follow internalunion procedures would not be acceptable.As suggested by the cases cited to me by the GeneralCounsel and the Respondent in their lengthy and well-prepared briefs, and as indicated by my own research,there does not appear to be any Board or court prece-dent based upon facts similar to those here. Scofield,supra, sets forth the four tests applicable and which mustbe met for the union to enforce compliance with its rulesby any disciplinary action. The mere fact that the tests inScofield are met does not permit a union to expel amember for any and every rule violations as suggestedby the Respondent.Expulsion from the brotherhood of union membershipaccompanied by the assessment of a fine is the ultimatepenalty a union may impose upon a member, and eventhen it cannot affect that member's employment statusand must continue to fairly represent that expelledmember as is its statutory obligation. The parties havecited me but few guidelines, and in the Board and Courtcases I have researched, I have found but few.In Boilermakers, supra, the court held that the unionhad a right to demand support of its procedures andrules by its officers, apparently, whether elected or ap-pointed, thus, indicating a greater duty on the part ofsuch officers to comply with its rules and proceduresthan from a nonoffice member. In this case Ball was anappointed official of the Union at relevants times. It fol-lows that the first query should be whether the rules orprocedural violation was done knowingly and willfullyor inadvertently mistakenly. In this case I have foundthat Ball filed the EEOC charge in the name of theUnion knowingly and willfully in violation of the Guildconstitution and the requirement that Guild approval beobtained after consultation with legal counsel.In regard to the above, I have found that the act wasnot only done knowingly and willfully, but that Ball,through his own writings,29attempted to cloak himselfwith a color of authority to do so, which in my viewmakes even more grievous his conduct.29 Particularly G.C. Exhs. 6(a), 7, 8, 9, and 10.404 BUFFALO NEWSPAPER GUILD, LOCAL 26A second query is, did the member or officer know, orhave reason to suspect, that his conduct in violation ofhis union's rules had the potential of having an adverseimpact upon the union membership and the union's abili-ty to bargain collectively or administer a collective-bar-gaining agreement? Here, Ball as grievance chairman,was aware that the Employer and the Union were meet-ing biweekly in an effort to resolve a backlog of griev-ances and that there were negotiations over waiving thecontractual wage increase due about the time because ofthe Employer's financial condition. In my opinion, Ballhad every reason to know or suspect that the filing ofsuch charges in the name of the Union, making allega-tions, some of which it appears had already beengrieved, and others which had not been grieved or evenbrought to the attention of the Employer or the Union,would have an adverse impact upon the union-employerrelationship and therefore, upon the union membership.A third query, although in my view, not essential, is,did the member or officer have an alternative avenue toseek the ends sought to be achieved without violating hisunion's rules? Here it is evident that Ball had an alterna-tive avenue to bring to the attention of EEOC matterswhich he deemed to be discrimination at the Courier Ex-press, for he was absolutely free to file such a charge asan individual. The only thing he could not have accom-plished in this manner is to have involved the Union andthe resulting impact upon the relationship between theUnion and the Employer.Considering the foregoing, I find that Ball's conducthere is the type of conduct for which a union membermay be fined and expelled. While Ball may have beenacting in what he perceived to be the interest of the unitmembers, it is clear that he knowingly and willfullyacted in violation of his Union's rules with a reckless dis-regard for the probable consequences of his act. Much ashis attempt to introduce into nomination the 208 nameson November 8, 1975, was a knowing and willful en-deavor to impede the orderly processes of the Union. Iam convinced that his conduct here had much the samepurpose.Accordingly, Local 26 did not violate Section8(bXIXA) when it instituted internal union chargesagainst Ball for filing the EEOC charge in the name ofthe Union; bringing him to trial before a duly designatedtrial board and, insofar as I can determine, awarding himdue process throughout; determining that he was guiltyof violating two of the three constitutional provisionsupon which he was tried; and expelling him from unionmembership. However, as to the fine of $1,125 assessedagainst Ball, there is testimony that a trial board memberread a statement or proposed that the fines to be assessedbe based upon dues the Union would expect to collectfrom Ball in the future. There is no evidence that thetrial board utilized this formula in determining theamount of the fines. However, there is no evidence as towhat formula, if any, was used. Thus, this is the best evi-dence before me and I shall assume it was the formulaused. The fine must be rescinded for the Board has heldthat a union may not collect dues from an expelledmember, McGraw Edison Company, Food Equipment Divi-sion, 181 NLRB 992 (1970). Since a union is barred fromcollecting dues from expelled members, although it mustcontinue to represent them, it follows that fines measuredby future expected dues is an attempt by a union to col-lect by way of fines that which it is barred from doing;i.e., collecting dues. New York Telephone Company, 211NLRB 114 (1974). Accordingly, I need not consider thereasonableness of the fine.CONCLUSIONS OF LAW1. The jurisdiction of the Board is properly asserted inthis proceeding.2. By filing internal union charges alleging violationsof certain provisions of the Guild constitution; bringingWilliam L. Ball to trial on those charges before an inter-nal union trial board; finding him guilty of the charges;ordering him expelled from the Union; assessing a fine of$1,125 against Ball, based upon the fact that Ball had onor about March 10, 1975, with the express permission ofthe Board, filed a petition in Case 3-UC-105; assessing afine of $1,125 against Ball measured by a formula basedupon future expected dues after it had lawfully expelledhim from union membership; the Respondent, The Buffa-lo Newspaper Guild, Local 26, has engaged in unfairlabor practices affecting commerce within the meaningof Section 8(b)IXA) and Section 2(6) and (7) of the Act.3. By affirming the above acts of the Buffalo Newspa-per Guild, Local 26, based upon a proper appeal of theabove conduct, The Newspaper Guild, AFL-CIO-CLC,has engaged in unfair labor practices affecting commercewithin the meaning of Section 8(bX1XA) and Section2(6) and (7) of the Act.4. The Respondent or Respondents have not otherwiseviolated the Act.THE REMEDYHaving found that the Respondents herein are guiltyof violating Section 8(bXIXA) of the Act, they shall beordered, jointly and severally, to cease and desist there-from, and from any other unfair labor practices, and totake certain affirmative actions designed to effectuate thepurposes and policies of the Act. Such affirmative actionshall include the posting of the usual informational noticeto members attached hereto as "Appendix" in accord-ance with the section of this Decision entitled"ORDER." The Respondents shall further expunge fromits records the charges; trial board proceedings and thetrial board decision relating to William L. Balls' filing ofthe petition in Case 3-UC-105, and shall notify Ball ofsuch action. It shall be further ordered to rescind the fineassessed against Ball of $1,125 which was assessedagainst Ball in the case arising out of Ball's filing of theEEOC charge in the name of the Union against CourierExpress, since the fine was determined upon future duesit would have collected from him after he had been law-fully expelled from union membership.However, the Respondents shall not be ordered to re-instate Ball to union membership. In Philadelphia MovingPicture Machine Operators Union, Local No. 307, IATSEv. N.LR.B., 382 F.2d 598 (3d Cir. 1967), several chargeswere brought against a member, some of which werefound to be lawful and some unlawful. Only one vote405 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas taken upon all charges and it was impossible to de-termine whether disciplinary action would have beentaken absent the unlawful charges. Here Ball was triedupon three separate charges, two of which I have foundto be lawful. The evidence was taken separately and thetrial board considered each charge separately and issuedthree separate decisions, none of which appear to havebeen influenced by the other charges. In N.L.R.B. v.Wilson, supra, the court of appeals, while refusing en-forcement of certain findings by the Board, nonethelessfound the discharge there to be bad since the employerhad established that it would have taken the same actionin the absence of the other conduct in accordance withthe tests established by the Board in Wright Line, supraSince it is clear that Ball was expelled from unionmembership solely for his filing of the charge withEEOC in the name of the Union in violation of theGuild's constitutional provisions, and the unlawfulcharge brought against him played no role in that deci-sion, he is not entitled to reinstatement.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the following:ORDER30The Respondent, The Buffalo Newspaper Guild, Local26, and The Newspaper Guild, AFL-CIO-CLC, Buffa-lo, New York, jointly and severally, their officers,agents, and representatives, shall:I. Cease and desist from:(a) Filing internal union charges against members who,with the express permission of the Board, have filed peti-tions with the Board seeking unit clarifications.(b) Bringing before an internal union trial board, andtrying any member for such conduct.(c) Finding any member guilty of violations of theGuild constitution, expelling that member from theUnion, and assessing a fine for engaging in such conduct.(d) Assessing a fine upon a lawfully expelled member,the amount of which was based upon the amount of dues3o In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.it contemplated collecting from that member absent hisexpulsion.(e) In any other manner interfering with, restraining,or coercing its employees in the exercise of rights guar-anteed by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Expunge from its records the charges, trial boardproceedings, and trial board decision relating to the peti-tion filed in Case 3-UC-105 by William L. Ball, andnotify Ball of such action.(b) Rescind the fine of S1,125 imposed against Ball inthe case arising out of his filing of EEOC charges in thename of the Union in violation of the Guild constitutionsince such fine was imposed after Ball's lawful expulsionfrom the Union and based upon the amount of dues theUnion expected to collect from him.(c) Post at the office and meeting hall of the BuffaloNewspaper Guild, Local 26, and on the Union's bulletinboards at the Buffalo Courier Express, The Buffalo Eve-ning News, and the Tonawanda Evening News, as wellas The Newspaper Guild's office in Washington, D.C.,copies of the attached notice marked "Appendix."'sCopies of said notice, on forms provided by the RegionalDirector for Region 3, after being duly signed by the Re-spondent's representative, shall be posted by the Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that said noticesare not altered, defaced, or covered by any other materi-al.(d) Notify the Regional Director for Region 3, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent have taken to comply herewith.IT IS FURTHER RECOMMENDED that the consolidatedcomplaints, insofar as they allege violations of the Actnot specifically found herein, are dismissed.3i In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."406